EXHIBIT 10.2

SAIA, INC.,
f/k/a SCS Transportation, Inc.

$150,000,000

SENIOR NOTES

SECOND AMENDED AND RESTATED MASTER SHELF AGREEMENT

Dated as of March 6, 2015

This Agreement contains confidentiality provisions (paragraph 11S)

TABLE OF CONTENTS
(Not Part of Agreement)

Page

1. AUTHORIZATION OF ISSUE OF NOTES

2. PURCHASE AND SALE OF NOTES

      2A.
2B.
2C.  
Sale and Purchase of Notes
Reserved
Guaranties and Collateral.

3. CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AGREEMENT

      3A.
3B.
3D.  
Closing Documents
Representations and Warranties; No Default
Proceedings

4. PREPAYMENTS

      4A.
4B.
4C.
4D.
4E.  
Required Prepayments
Optional Prepayment With Yield-Maintenance Amount
Notice of Optional Prepayment
Application of Prepayments
Retirement of Notes

5. AFFIRMATIVE COVENANTS

      5A.
5B.
5C.
5D.
5E.
5F.
5G.
5H.
5I.
5J.
5K.
5L.
5M.  
Financial Statements; Notice of Defaults
Information Required by Rule 144A
Inspection of Property
Covenant to Secure Notes Equally
Compliance with Laws
Insurance
Maintenance of Existence
Maintenance of Property
Payment of Taxes
Parity with Other Indebtedness
ERISA
Environmental Covenants
Maintenance of Collateral; Pledge of Additional Collateral

6. NEGATIVE COVENANTS

      6A.
6B.
6C.
6D.
6E.
6F.
6G.
6H.
6I.
6J.
6K.
6L.
6M.
6N.
6O.
6P.  
Financial Covenants
Liens
Debt
Loans, Advances and Investments
Sale of Stock and Indebtedness of Subsidiaries
Merger and Consolidation
Transfer of Properties
Reserved
Sale or Discount of Receivables
Related Party Transactions
Issuance of Stock by Subsidiaries
Subsidiary Restrictions
Change of Business
Restricted Payments
Most Favored Lender Status
Terrorism Sanctions Regulations.

7. EVENTS OF DEFAULT

      7A.
7B.
7C.
7D.
7E.  
Acceleration
Rescission of Acceleration
Notice of Acceleration or Rescission
Other Remedies
Application of Proceeds

8. REPRESENTATIONS AND WARRANTIES

      8A.
8B.
8C.
8D.
8E.
8F.
8G.
8H.
8I.
8J.
8K.
8L.
8M.
8N.
8O.
8P.
8Q.
8R.
8S.
8T.
8U.
8V.
8W.
8X.
8Y.  
Organization; Authorization; Enforceability; No Contravention
Financial Statements
Actions Pending
Outstanding Indebtedness
Title to Properties
Taxes
Conflicting Agreements and Other Matters
Offering of Notes
Use of Proceeds
ERISA
Governmental Consent
Environmental Compliance
Investment Company Status
Reserved
Rule 144A
Disclosure
Delivery of Credit Agreement
Hostile Tender Offers
Interstate Commerce Act
Solvency
Security Interests
Foreign Assets Control Regulations, Etc.
Insurance.
Compliance with Laws
Qualified ECP Guarantor

9. REPRESENTATIONS OF THE PURCHASERS

      9A.
9B.  
Nature of Purchase
Source of Funds

10. DEFINITIONS; ACCOUNTING MATTERS

      10A.
10B.
10C.
10D.
10E.  
Yield-Maintenance Terms
Other Terms
Accounting Principles, Terms and Determinations
Terms Defined in UCC
Construction

11. MISCELLANEOUS

      11A.
11B.
11C.
11D.
11E.
11F.
11G.
11H.
11I.
11J.
11K.
11L.
11M.
11N.
11O.
11P.
11Q.
11R.
11S.
11T.  
Note Payments
Expenses
Consent to Amendments
Form, Registration, Transfer and Exchange of Notes; Lost Notes
Persons Deemed Owners; Participations
Survival of Representations and Warranties; Entire Agreement
Successors and Assigns
Independence of Covenants
Notices
Payments due on Non-Business Days
Severability
Descriptive Headings
Satisfaction Requirement
Governing Law
Severalty of Obligations
Counterparts
Binding Agreement
Waiver of Jury Trial; Consent to Jurisdiction
Confidential Information
Transaction References

PURCHASER SCHEDULE

SCHEDULE 5N — MORTGAGED PROPERTIES

SCHEDULE 6B — EXISTING LIENS

SCHEDULE 6C — EXISTING INDEBTEDNESS

SCHEDULE 8W — INSURANCE

EXHIBIT A-1 — FORM OF SERIES B NOTE

EXHIBIT A-2 — FORM OF SERIES C NOTE

EXHIBIT B — FORM OF COMPLIANCE CERTIFICATE

EXHIBIT C — FORM OF GUARANTY AGREEMENT

EXHIBIT D — FORM OF SECURITY AGREEMENT

SAIA, INC.
f/k/a SCS Transportation, Inc.
11465 Johns Creek Parkway
Johns Creek, GA 30097

6.14% Senior Notes, Series B, due December 31, 2017

6.17% Senior Notes, Series C, due December 31, 2017

Dated as of
March 6, 2015

To each of the Purchasers listed in

the attached Purchaser Schedule 

Ladies and Gentlemen:

SAIA, Inc., formerly known as SCS Transportation, Inc. (the “Company”), is a
party with each of the parties listed in the attached Purchaser Schedule
(collectively, the “Purchasers”) to a certain Amended and Restated Master Shelf
Agreement, dated as of June 26, 2009 (as amended, modified or supplemented to
date, the “Original Note Agreement”), pursuant to which the Company issued to
the Purchasers, and the Purchasers purchased from the Company, the Notes (as
defined below). Capitalized terms used in this Preamble and not defined herein
shall have the meanings assigned to them in paragraph 10.

The Company has requested that the Purchasers consent to certain amendments and
modifications to the Original Note Agreement. For purposes of convenience, the
parties have agreed to effect such modifications to the Original Note Agreement
by amending and restating the Original Note Agreement in its entirety as
hereinafter set forth upon and subject to the terms hereof; the amendments and
restatements are not intended to be, and shall not be deemed or construed as, a
repayment or novation of the indebtedness outstanding pursuant to the Original
Note Agreement or the Notes.

In consideration of the foregoing, the Company agrees with the Purchasers that
the Original Note Agreement is amended and restated as follows:

1. AUTHORIZATION OF ISSUE OF NOTES.

1A. Authorization of Issue of Notes. Pursuant to the Original Note Agreement,
the Company has authorized the issue and sale of, and has sold to, the
Purchasers, all as reflected on the Purchaser Schedule attached hereto, (i)
$25,000,000 aggregate principal amount of its 6.14% Senior Notes, Series B, due
December 31, 2017, which notes are outstanding on the date hereof (collectively,
the “Series B Notes”) and (ii) $25,000,000 aggregate principal amount of its
6.17% Senior Notes, Series C, due December 31, 2017, which notes are outstanding
on the date hereof (collectively, the “Series C Notes”, and together with the
Series B Notes, the “Notes”). The Series B Notes are substantially in the form
of Exhibit A-1, and the Series C Notes are substantially in the form of
Exhibit A-2, in each case with such changes therefrom, if any, as may have been
or, in the case of the issuance of any notes in substitution therefore pursuant
to paragraph 11C of this Agreement may hereafter be, approved by the Company and
the requisite holders of the Notes. The Series B Notes and Series C Notes shall
remain outstanding under the terms of this Agreement. The term “Notes” as used
herein shall include each Note delivered pursuant to any provision of this
Agreement and each Note delivered in substitution or exchange for any such Note
pursuant to any such provision. Notes which have (i) the same final maturity,
(ii) the same principal prepayment dates, (iii) the same principal prepayment
amounts (as a percentage of the original principal amount of each Note),
(iv) the same interest rate, (v) the same interest payment periods, and (vi) the
same original date of issuance are herein called a “Series” of Notes.
Capitalized terms used herein have the meanings specified in paragraph 10.

1B. Amendment and Restatement. Effective as of the date hereof, the parties
agree that this Agreement amends and restates in its entirety the Original Note
Agreement.

2. PURCHASE AND SALE OF NOTES.

2A. Sale and Purchase of Notes. Prior to the Effective Date, the Company issued
and sold to the Purchasers and the Purchasers purchased from the Company the
Notes in the respective principal amounts specified opposite the name of each
Purchaser in the Purchaser Schedule at the purchase price of 100% of the
principal amount thereof.

2B. Reserved.

2C. Guaranties and Collateral. The performance and payment of the Company
hereunder and under the Notes and the other Note Documents are and shall
continue to be guaranteed by the Guarantors pursuant to the Guaranty Agreement.
The obligations of the Credit Parties under and pursuant to the Note Documents
are and shall continue to be secured by the Collateral Documents.

3. CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AGREEMENT.

This Agreement shall not become effective and the Original Note Agreement shall
continue in full force and effect unless on or prior to the date hereof, each of
the following conditions has been fulfilled, to the satisfaction of the
Purchasers:

3A. Closing Documents. The Purchasers shall have received the following, in form
and substance satisfactory to the Purchasers, each dated as of the date hereof:

(1) this Agreement duly executed by the Company and the Purchasers;

(2) the Guaranty Agreement duly executed and delivered by SMF, LinkEx, and Saia
Metrogo;

(3) an amendment to the Intercreditor Agreement duly executed and delivered by
the Collateral Agent, Bank of Oklahoma, N.A. as administrative agent, the
lenders under the Credit Agreement, the Purchasers and the Credit Parties;

(4) the Security Agreement duly executed by the Company and each of the Existing
Subsidiaries (other than SCS) and the Collateral Agent, together with:

(a) copies of proper financing statements (as defined in the UCC) in form
appropriate for filing under the UCC of all jurisdictions that the Purchasers
may deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement,
originals of which shall be delivered to the Collateral Agent;

(b) lien searches conducted on the Company and its Subsidiaries reflecting no
Liens other than Excepted Liens against any of the Personal Property Collateral
as to which perfection of a Lien is accomplished by the filing of a financing
statement;

(c) copies of any certificates representing the Equity Interests of the
Subsidiaries of the Company, accompanied by undated stock powers executed in
blank or registered in the name of such nominee or nominees as the Collateral
Agent shall specify, the originals of which shall be delivered to the Collateral
Agent;

(d) evidence that all other actions, recordings and filings required by the
Security Agreement, or that the Purchasers may deem necessary or desirable in
order to perfect or protect the Liens created under the Security Agreement, have
been taken (including, without limitation, receipt of duly executed payoff
letters, and UCC-3 termination statements) or will be taken promptly (and in no
event later than 10 days) after the Effective Date;

(5) certified copies of the Credit Agreement (as amended and restated on the
date hereof) and all related Credit Documents, duly executed by the Company, the
lenders party thereto and the Bank of Oklahoma, N.A. as administrative agent,
together with evidence that all conditions precedent to the Credit Documents
have been satisfied and such Credit Documents are effective, which Credit
Agreement shall include an approval to the terms and conditions of this
Agreement and the other transactions contemplated hereby and such related
matters as Purchasers shall require;

(6) (i) copies of the articles or certificate of incorporation or organization
of the Company and each Existing Subsidiary (other than SCS), together with all
amendments, certified by the appropriate governmental officer in its
jurisdiction of incorporation or organization, (ii) a certificate of good
standing for the Company and each Existing Subsidiary (other than SCS),
certified by the appropriate governmental officer in its jurisdiction of
incorporation or organization, (iii) copies, certified by the Secretary or
Assistant Secretary of the Company and each Existing Subsidiary (other than
SCS), of its bylaws, operating agreement or other internal governance documents,
together with all amendments thereto, and (iv) copies, certified by the
Secretary or Assistant Secretary of the Company and each Existing Subsidiary
(other than SCS), of the resolutions or actions of its Board of Directors or
other governing body authorizing the execution of the Note Documents to which it
is a party;

(7) an incumbency certificate, executed by a Secretary or Assistant Secretary of
the Company and each Existing Subsidiary (other than SCS), which shall identify
by name and title and bear the signatures of the Authorized Officers of the
Company and each Existing Subsidiary (other than SCS) authorized to sign the
Note Documents to which it is a party;

(8) favorable written opinion, addressed to the Purchasers and dated the
Effective Date, of Bryan Cave LLP, counsel to the Credit Parties, covering such
matters related hereto as the Purchasers may reasonably request; each of the
Company and each Guarantor hereby directs such counsel to deliver such opinion,
and understands and agrees that each Purchaser will and hereby is authorized to
rely on such opinion;

(9) a certificate from an Authorized Officer of the Company dated as of the
Effective Date addressed to each holder of the Notes certifying that, as of such
date, each of the Company and its Subsidiaries is Solvent (assuming with respect
to each Guarantor, that the fraudulent transfer savings language contained in
the Guaranty Agreement applicable to such Guarantor will be given full effect);

(10) evidence that all insurance required to be maintained pursuant to the Note
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Purchasers as additional insureds under all liability
insurance policies and the Collateral Agent, on behalf of the holders of the
Notes and the lenders party to the Credit Agreement, as an additional insured or
loss payee, as the case may be, under all insurance policies maintained with
respect to the Property that constitutes Collateral, together with a customary
lender’s loss payable endorsement naming the Collateral Agent as the loss payee
on all casualty and property policies; and

(11) a desktop appraisal of the Company’s Rolling Stock meeting the requirements
of paragraph 5C(ii).

3B. Representations and Warranties; No Default. As of the Effective Date, the
representations and warranties contained in paragraph 8 shall be true and
correct and no Default or Event of Default shall have occurred and be
continuing; and the Company shall have delivered to each Purchaser an Officer’s
Certificate, dated the Effective Date, to both such effects.

3C. Proceedings. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby and all documents incident
thereto shall be satisfactory in substance and form to the Purchasers, and the
Purchasers shall have received all such counterpart originals or certified or
other copies of such documents as it may reasonably request.

The Purchasers shall notify the Company when each of the foregoing conditions
required to be to the satisfaction of the Purchasers has been satisfied (or
waived pursuant to paragraph 11C).

4. PREPAYMENTS. The Notes shall be subject to prepayment with respect to any
required prepayments set forth in such Notes as provided in paragraph 4A and
with respect to the optional prepayments permitted by paragraph 4B.

4A. Required Prepayments. The Notes of each Series shall be subject to required
prepayments, if any, as set forth in the Notes of such Series.

4B. Optional Prepayment With Yield-Maintenance Amount. The Notes shall be
subject to prepayment, in whole at any time or from time to time in part (in
integral multiples of $100,000 and in a minimum amount of $1,000,000), at the
option of the Company, at 100% of the principal amount so prepaid plus interest
thereon to the prepayment date and the Yield-Maintenance Amount, if any, with
respect to each such Note. Any partial prepayment of Notes pursuant to this
paragraph 4B shall be applied in satisfaction of required payments of principal
of the Notes in inverse order of their scheduled due dates unless the holders of
the Notes and the Company agree to some other allocation of a prepayment, and
paragraph 4A hereof and the Notes are amended to proportionately reduce the
scheduled prepayments set forth in the Notes in a manner agreed to by the
Company and the holders of the Notes.

4C. Notice of Optional Prepayment. The Company shall give the holder of each
Note to be prepaid pursuant to paragraph 4B irrevocable written notice of such
prepayment not less than 10 Business Days prior to the prepayment date,
specifying such prepayment date, specifying the aggregate principal amount of
the Notes to be prepaid on such date, identifying each Note held by such holder,
and the principal amount of each such Note, to be prepaid on such date and
stating that such prepayment is to be made pursuant to paragraph 4B. Notice of
prepayment having been given as aforesaid, the principal amount of the Notes
specified in such notice, together with interest thereon to the prepayment date
and together with the Yield-Maintenance Amount, if any, herein provided, shall
become due and payable on such prepayment date. The Company shall, on or before
the day on which it gives written notice of any prepayment pursuant to paragraph
4B, give telephonic notice of the principal amount of the Notes to be prepaid
and the prepayment date to each Significant Holder which shall have designated a
recipient for such notices in the Purchaser Schedule attached hereto or by
notice in writing to the Company.

4D. Application of Prepayments. Upon any partial prepayment of the Notes of any
Series pursuant to paragraph 4A, the amount so prepaid shall be allocated to all
outstanding Notes of such Series (including, for the purpose of this paragraph
4D only, all Notes prepaid or otherwise retired or purchased or otherwise
acquired by the Company or any of its Subsidiaries or Affiliates other than by
prepayment pursuant to paragraph 4A or 4B) in proportion to the respective
outstanding principal amounts thereof. Upon any partial prepayment of the Notes
pursuant to 4B, the amount to be prepaid shall be applied pro rata to all
outstanding Notes of all Series (including, for the purpose of this paragraph 4D
only, all Notes prepaid or otherwise retired or purchased or otherwise acquired
by the Company or any of its Subsidiaries or Affiliates other than by prepayment
pursuant to paragraph 4A or 4B) according to the respective unpaid principal
amounts thereof.

4E. Retirement of Notes. The Company shall not, and shall not permit any of its
Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in part
prior to their stated installment or final maturities (other than by prepayment
pursuant to paragraphs 4A or 4B or upon acceleration of such final maturity
pursuant to paragraph 7A), or purchase or otherwise acquire, directly or
indirectly, Notes held by any holder.

5. AFFIRMATIVE COVENANTS. So long as any Note or other Obligation is outstanding
and unpaid, the Company covenants as follows:

5A. Financial Statements; Notice of Defaults. The Company will deliver to each
holder of any Notes in duplicate:

(i) as soon as practicable and in any event within 45 days after the end of each
quarterly period (other than the last quarterly period) in each fiscal year (or,
if earlier, such date as the Company is required to file a Quarterly Report on
Form 10-Q with the SEC), consolidating and consolidated statements of income,
cash flows and shareholders’ equity of the Company and its Subsidiaries for the
period from the beginning of the current fiscal year to the end of such
quarterly period, and a consolidating and a consolidated balance sheet of the
Company and its Subsidiaries as of the end of such quarterly period, setting
forth in each case in comparative form figures for the corresponding period in
the preceding fiscal year, all in reasonable detail and certified by an
Authorized Officer of the Company, subject to changes resulting from year-end
adjustments; provided, however, that delivery pursuant to clause (vi) below of
copies of the Quarterly Report on Form 10-Q of the Company for such quarterly
period filed with the SEC shall be deemed to satisfy the requirements of this
clause (i) with respect to consolidated financial statements so long as such
statements contained in such Quarterly Report on Form 10-Q are prepared in
accordance with then current SEC and GAAP standards;

(ii) as soon as practicable and in any event within 90 days after the end of
each fiscal year (or, if earlier, such date as the Company is required to file
an Annual Report on Form 10-K with the SEC), consolidating and consolidated
statements of income, cash flows and shareholders’ equity of the Company and its
Subsidiaries for such year, and a consolidating and consolidated balance sheet
of the Company and its Subsidiaries as of the end of such year, setting forth in
each case in comparative form corresponding consolidated figures from the
preceding annual audit, all in reasonable detail and satisfactory in form to the
Required Holders and (i) as to the consolidated statements, all reported on by
independent public accountants of recognized national standing selected by the
Company (whose report shall be without a “going concern” or like qualification
or exception and without any qualification or any exception as to the scope of
such audit and otherwise satisfactory in substance to the Required Holders) to
the effect that such financial statements present fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied and (ii) as to the consolidating statements, certified by
an Authorized Officer of the Company; provided, however, that delivery pursuant
to clause (vi) below of copies of the Annual Report on Form 10-K of the Company
for such fiscal year filed with the SEC shall be deemed to satisfy the
requirements of this clause (ii) with respect to consolidated financial
statements so long as such statements contained in such Annual Report on
Form 10-K are prepared in accordance with then current SEC and GAAP standards
and do not contain a “going concern” or like qualification or exception;

(iii) together with each delivery of financial statements required by clause
(i) and clause (ii) above, an Officer’s Certificate in the form of Exhibit B,
demonstrating (with computations in reasonable detail) compliance by the Company
and its Subsidiaries with the provisions of paragraphs 6A(1), 6A(2) and 6G
hereof and stating that there exists no Default or Event of Default, or, if any
Default or Event of Default exists, specifying the nature and period of
existence thereof and what action the Company proposes to take with respect
thereto;

(iv) together with each delivery of financial statements required by clause
(ii) above, a certificate of such accountants stating that, in making the audit
necessary for their report on such financial statements, they have obtained no
knowledge of any Default or Event of Default, or, if they have obtained
knowledge of any Default or Event of Default, specifying the nature and period
of existence thereof. Such accountants, however, shall not be liable to anyone
by reason of their failure to obtain knowledge of any Default or Event of
Default which would not be disclosed in the course of an audit conducted in
accordance with generally accepted auditing standards;

(v) to the extent not publicly available on the SEC’s website, promptly upon
transmission thereof, copies of all such financial statements, proxy statements,
notices and reports as it shall send to its public stockholders and copies of
all registration statements (without exhibits) and all reports which it files
with the SEC;

(vi) promptly upon receipt thereof, a copy of each other report submitted to the
Company or any Subsidiary by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Company or any
Subsidiary;

(vii) immediately after any Authorized Officer obtains knowledge of a Default or
Event of Default, an Officer’s Certificate specifying the nature and period of
existence thereof and what action the Company proposes to take with respect
thereto;

(viii) no later than February 15 of each year, a copy of the annual operating
budget of Company and its Subsidiaries for such year; and

(ix) with reasonable promptness, such other information respecting the condition
or operations, financial or otherwise, of the Company or any of its Subsidiaries
as such holder may reasonably request.

5B. Information Required by Rule 144A. The Company will, upon the request of the
holder of any Note, provide such holder, and any qualified institutional buyer
designated by such holder, such financial and other information as such holder
may reasonably determine to be necessary in order to permit compliance with the
information requirements of Rule 144A under the Securities Act in connection
with the resale of Notes, except at such times as the Company is subject to and
in compliance with the reporting requirements of section 13 or 15(d) of the
Exchange Act. For the purpose of this paragraph 5B, the term “qualified
institutional buyer” shall have the meaning specified in Rule 144A under the
Securities Act.

5C. Inspection of Property.

(i) The Company will permit any Person designated by the holder of any Note in
writing, at such holder’s expense if no Default or Event of Default exists and
at the Company’s expense if a Default or Event of Default does exist, to visit
and inspect any of the Properties of the Company and its Subsidiaries, to
examine the corporate books and financial records of the Company and its
Subsidiaries and make copies thereof or extracts therefrom and to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
principal officers of the Company and its independent public accountants, all at
such reasonable times and as often as the holder of any Note may reasonably
request.

(ii) The Company will permit the holders of the Notes, at the reasonable request
of the Required Holders, to order and obtain desktop appraisals of the Company’s
Rolling Stock (meaning appraisals of limited scope whereby the appraiser
estimates the value of the Rolling Stock from his or her desk based on a current
listing supplied to him or her, but without conducting a physical inspection of
the Rolling Stock). Each desktop appraisal shall be conducted by a qualified
appraiser selected by the Required Holders and shall set forth the appraiser’s
estimate of the net amount that could be realized from an orderly liquidation
sale of the Company’s Rolling Stock, given a reasonable period of time to find a
purchaser (or purchasers) with the Company being compelled to sell on an “as-is,
where-is” basis. Desktop appraisals may be obtained at any time in the
reasonable exercise of the sole discretion of the holders of the Notes. The
Company will pay all reasonable costs and expenses actually incurred by the
holders of the Notes or the Collateral Agent in connection with each desktop
appraisal; provided, however, that prior to the occurrence of any Default or
Event of Default, the Company shall not be required to pay the costs of more
than two desktop appraisals per year.

5D. Covenant to Secure Notes Equally. If the Company or any Subsidiary shall
create or assume any Lien upon any of its Properties, whether now owned or
hereafter acquired, other than (i) a Permitted Lien, or (ii) a Lien created or
assumed with the prior written consent of the Collateral Agent and the Required
Holders, the Company shall make or cause to be made effective provision whereby
the Obligations and Bank Obligations will be secured by such Lien equally and
ratably with any and all other Indebtedness thereby secured so long as any such
other Indebtedness shall be so secured.

5E. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all statutes, laws, ordinances or governmental
rules or regulations to which each of them is subject, including, without
limitation, Environmental and Safety Laws, and will obtain and maintain in
effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective Properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not reasonably be expected, individually or in the aggregate, to have a material
adverse effect on the business, condition (financial or otherwise) or operations
of the Company and its Subsidiaries taken as a whole.

5F. Insurance.

(i) The Company will, and will cause each of its Subsidiaries to, maintain with
financially sound and reputable insurance companies not Affiliates of the
Company or any of its Subsidiaries, (i) insurance with respect to its Properties
and business against such casualties and contingencies, of such types, on such
terms and in such amounts as is customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Company
or any Subsidiary operates and (ii) such other insurance as may be required by
the Note Documents or applicable law.

(ii) The Company will, and will cause each of its Subsidiaries to, (i) cause all
such policies covering any Collateral to be endorsed or otherwise amended to
include a customary lender’s loss payable endorsement or to name the Collateral
Agent as an additional insured, in form and substance satisfactory to the
Collateral Agent, which endorsement shall provide that, from and after the
Effective Date, if the insurance carrier shall have received written notice from
the Collateral Agent of the occurrence of an Event of Default, the insurance
carrier shall pay all proceeds otherwise payable to the Company or a Subsidiary
under such policies directly to the Collateral Agent; (ii) deliver original or
certified copies of all such policies to the Collateral Agent; (iii) use
commercially reasonable efforts to cause each such policy to provide that it
shall not be canceled, modified or not renewed upon not less than 30 days’ prior
written notice thereof by the insurer to the Collateral Agent; and (iv) deliver
to the Collateral Agent, prior to the cancellation, modification or nonrenewal
of any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Collateral
Agent) together with evidence satisfactory to the Collateral Agent of payment of
the premium therefor.

(iii) If at any time the area in which any Mortgaged Property is located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), the Company
will, or will cause SMF, to obtain flood insurance in such total amount as
required by Regulation H of the Federal Reserve Board, as the same is from
time-to-time in effect, and all official rulings and interpretations thereunder
or thereof may from time to time require, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.

5G. Maintenance of Existence. The Company will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its corporate existence, material rights,
licenses, permits and franchises; provided that nothing in this paragraph 5G
shall prevent the abandonment or termination of the existence of any Subsidiary,
or the rights or franchises of any Subsidiary or the Company if such abandonment
or termination would not have a material adverse effect upon the business,
condition (financial or otherwise), operations or prospects of the Company and
its Subsidiaries taken as a whole.

5H. Maintenance of Property. The Company will, and will cause each of its
Subsidiaries to, at all times maintain and preserve all Property used or useful
in its business in good working order and condition, and from time to time make,
or cause to be made, all needful and proper repairs, renewals and replacements
thereto, so that the business carried on in connection therewith may be properly
conducted at all times, except to the extent that the failure to do so would not
have a material adverse effect upon the business, condition (financial or
otherwise), operations or prospects of the Company and its Subsidiaries taken as
a whole.

5I. Payment of Taxes. The Company will, and will cause each of its Subsidiaries
to, pay and discharge promptly all taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits or in respect of its
Property, prior to the time penalties would attach thereto, as well as lawful
claims for labor, materials and supplies or otherwise which, if unpaid, might
become a Lien or charge upon such Properties or any part thereof; provided,
however, that neither the Company nor any Subsidiary shall be required to pay
and discharge or to cause to be paid and discharged any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be subject
to an active challenge or contest initiated in good faith for which adequate
reserves have been established in accordance with GAAP.

5J. Parity with Other Indebtedness. The Company will, and will cause its
Subsidiaries to, execute all such documents and take all such actions as the
Required Holders may reasonably request in order to assure that at all times
(i) the Notes shall rank in right of payment senior to or pari passu with all
other Indebtedness of the Company and (ii) each Guarantor’s guaranty obligations
under the Guaranty Agreement in respect of the Notes shall rank in right of
payment senior to or pari passu with all other Indebtedness of such Guarantor.

5K. ERISA. The Company covenants that it and each of its Commonly Controlled
Entities will deliver to the holders of the Notes promptly and in any event
within 10 days after it knows or has reason to know of the occurrence of any
event of the type specified in clause (xiv) of paragraph 7A notice of such event
and the likely impact on the Company and its Subsidiaries. In the event it or
any Commonly Controlled Entity has participated, now participates or will
participate in any Plan or Multiemployer Plan, the Company covenants that it and
any such Commonly Controlled Entity will deliver to the holders of the Notes:
(i) promptly and in any event within 10 days after it knows or has reason to
know of the occurrence of a Reportable Event with respect to a Plan, a copy of
any materials required to be filed with the PBGC with respect to such Reportable
Event, together with a statement of the chief financial officer of the Company
setting forth details as to such Reportable Event and the action which the
Company proposes to take with respect thereto; (ii) at least 10 days prior to
the filing by any plan administrator of a Plan of a notice of intent to
terminate such Plan, a copy of such notice; (iii) promptly upon the reasonable
request of the holder of any Note, and in no event more than 10 days after such
request, copies of each annual report on Form 5500 that is filed with the
Internal Revenue Service, together with certified financial statements for the
Plan (if any) as of the end of such year and actuarial statements on Schedule B
to such Form 5500; (iv) promptly and in any event within 10 days after it knows
or has reason to know of any event or condition which might constitute grounds
under section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, a statement of the chief financial officer of
the Company describing such event or condition; (v) promptly and in no event
more than 10 days after its or any Commonly Controlled Entity’s receipt thereof,
the notice concerning the imposition of any withdrawal liability under section
4202 of ERISA; and (vi) promptly after receipt thereof, a copy of any notice the
Company or any Commonly Controlled Entity may receive from the PBGC or the
Internal Revenue Service with respect to any Plan or Multiemployer Plan;
provided, however, that this paragraph 5K shall not apply to notices of general
application promulgated by the PBGC or the Internal Revenue Service.

5L. Environmental Covenants.

(i) The Company will maintain an environmental management system that is
designed (A) to monitor the Company’s and its Subsidiaries’ compliance with
Environmental and Safety Laws and (B) to minimize the Company’s and its
Subsidiaries’ exposure to liabilities under Environmental and Safety Laws,
including, but not limited to, the Company’s and its Subsidiaries’ exposure to
liabilities under contracts or agreements with its customers or partners. In
addition, the environmental management system shall ensure that the Company’s
and its Subsidiaries’ potential exposures to liabilities under Environmental and
Safety Laws are adequately insured against pursuant to paragraph 5F.

(ii) The Company will immediately notify each holder of the Notes of and provide
such holder with copies of any notifications of violations or notifications of
discharges or releases or threatened releases or discharges of Hazardous
Materials on, upon, into or from any property of the Company or any Subsidiary,
or any property where the Company or its Subsidiaries is conducting operations,
which are received or are given or required to be given by or on behalf of the
Company or any of its Subsidiaries to any federal, state or local governmental
agency or authority if any of the foregoing may materially and adversely affect
the Company or any of its Subsidiaries. Copies of such notifications shall be
delivered to the holders of the Notes at the same time as they are delivered to
the governmental agency or authority.

(iii) The Company further agrees promptly to undertake and pursue diligently to
completion, or to cause its Subsidiaries to undertake and pursue diligently to
completion, any appropriate and legally required remedial containment and
cleanup action in the event of any release or discharge or threatened release or
discharge of Hazardous Materials in violation of applicable law on, upon, into
or from any property of the Company or any Subsidiary.

(iv) At all times, the Company will maintain and retain, or cause its
Subsidiaries to maintain and retain, to the extent legally required, complete
and accurate records of all releases, discharges or other disposal of Hazardous
Materials on, onto, into or from (A) any Property of the Company or any
Subsidiary, or (B) any Property on or adjacent to which the Company or any of
its Subsidiaries conducts operations (each, a “Third Party Property”) if such
releases, discharges, or other disposal on Third Party Properties is caused by
the Company or any of its Subsidiaries or any Person under its control or acting
on its behalf and to the extent such failure to maintain such records would have
a material adverse effect on the business, condition (financial or otherwise) or
operations of the Company and its Subsidiaries, taken as a whole.

5M. Maintenance of Collateral; Pledge of Additional Collateral.

(i) The Company will, and will cause SMF to, grant to the Collateral Agent an
Acceptable Security Interest in each item or type of Property included in the
Collateral; provided, however, that prior to the occurrence of any Default, the
Company and its Subsidiaries will not be required to take steps to perfect the
Collateral Agent’s Liens on deposit accounts, trademarks, patents, promissory
notes, instruments, Rolling Stock or other Personal Property Collateral as to
which perfection is not accomplished by the filing of one or more UCC financing
statements.

(ii) Within thirty (30) days after any other Person becomes a Subsidiary,
(a) cause such Person to (i) become a Guarantor by executing and delivering to
each holder of any Note a Guaranty Agreement or such other document as the
Required Holders shall deem appropriate for such purpose, (ii) deliver to each
holder of any Note Documents of the types referred to in paragraph 3A and
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), all in form, content and scope
reasonably satisfactory to the Required Holders, and (iii) execute such
Collateral Documents as the Collateral Agent or the Required Holders may
reasonably request, in each case to secure the Obligations, and (b) cause the
immediate parent of such Subsidiary to pledge 100% of the Equity Interest in
such Subsidiary to secure the Obligations and provide such legal opinions
relating thereto as the Required Holders may reasonably request, along with
share certificates pledged thereby and appropriately executed stock powers in
blank.

(iii) Within 60 days following the Effective Date, the Company shall cause SMF
to execute and deliver to the Collateral Agent such amendments to existing
Mortgages, in recordable form, as may be required by the Collateral Agent in the
reasonable exercise of its sole discretion in order to reflect of record that
such Mortgages secure all of the Obligations hereunder.

6. NEGATIVE COVENANTS. So long as any Note or other Obligation is outstanding
and unpaid, the Company covenants as follows:

6A. Financial Covenants.

6A(1) Fixed Charge Coverage Ratio. The Company will not permit the Fixed Charge
Coverage Ratio, determined as of the last day of each fiscal quarter beginning
with the fiscal quarter ending March 31, 2015, for the four fiscal quarters then
ended, to be less than 1.10 to 1.00.

6A(2) Leverage Ratio. The Company will not permit the Leverage Ratio, determined
as of the last day of each fiscal quarter ending March 31, 2015, to be greater
than 3.25 to 1.00.

6B. Liens. The Company will not and will not permit any Subsidiary to create,
assume or suffer to exist any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, or any income, participation, royalty or
profits therefrom (whether or not provision is made for the equal and ratable
securing of the Obligations in accordance with the provisions of paragraph 5D),
except

(i) Excepted Liens;

(ii) Liens securing the Obligations and, so long as such Liens are subject to
the terms of the Intercreditor Agreement, the Bank Obligations;



  (iii)   Liens in existence on the date hereof as set forth on Schedule 6B
hereto;

(iv) Liens on the Properties of any Subsidiary acquired pursuant to a Permitted
Acquisition, provided that the Indebtedness secured thereby is permitted under
paragraph 6C(v); and

(v) Liens on fixed or capital assets acquired, constructed or improved by the
Company securing obligations in respect of Capital Leases, purchase money
obligations for fixed or capital assets, or other similar obligations, provided
that (i) the total Indebtedness at any time secured by all such Liens, together
with any other Indebtedness not otherwise permitted under Paragraph 6C(i)
through (iv) and Paragraph 6C(vi), shall not exceed the limitations set forth in
Paragraph 6C(v); (ii) such Liens do not at any time encumber any Property other
than the Property specifically financed by such Indebtedness (other than the
proceeds and products thereof); (iii) in the event such Indebtedness is owed to
any Person with respect to financing of more than one lease or purchase of any
fixed or capital assets, such Liens may secure all such Indebtedness and may
apply to all such fixed or capital assets financed by such Person; and (iv) the
Company and its Subsidiaries shall not be required to grant a Lien in favor of
the Collateral Agent in any Property which is subject to a Lien of the type
described in this subsection pursuant to documents that prohibit the Company or
any of its Subsidiaries from granting any other Liens in such Property.

6C. Debt. The Company will not and will not permit any Subsidiary to create,
incur, assume or suffer to exist any Indebtedness, except

(i) Indebtedness of any Subsidiary to the Company or a Wholly Owned Subsidiary;

(ii) Indebtedness of any Guarantor under the Guaranty Agreement;

(iii) Indebtedness of any Guarantor under any Credit Agreement Guaranty so long
as the Intercreditor Agreement is in effect;

(iv) obligations of the Company under this Agreement and the Notes, obligations
of the Company under the Credit Agreement and any refinancings, extensions,
renewals or replacements of such obligations of the Company under the Credit
Agreement to the extent the documents governing such refinanced Indebtedness do
not contain terms, conditions, covenants and events of default which are more
restrictive than those contained in the Credit Agreement;

(v) other Indebtedness not to exceed $100,000,000 in the aggregate at any time
outstanding (such other Indebtedness may include Indebtedness of any Subsidiary
acquired pursuant to a Permitted Acquisition, provided, however, that in no case
shall any such Indebtedness remain in effect for a period of time beyond the
maturity date of such Indebtedness in place when such Subsidiary is acquired);

(vi) existing Indebtedness described on Schedule 6C hereto and any refinancings,
extensions, renewals or replacements of such Indebtedness of the Company to the
extent the documents governing such refinanced Indebtedness do not contain
terms, conditions, covenants and events of default which, taken collectively,
are materially more restrictive than those contained in the documents governing
such Indebtedness as of the Effective Date;

(vii) Swap Obligations of the Company or any Subsidiary owing to any Bank or
Purchaser (or any Affiliate of a Bank or Purchaser) or to any other counterparty
acceptable to the Purchasers; and

(viii) Indebtedness under any Treasury Management Agreement.

6D. Loans, Advances and Investments. The Company will not and will not permit
any Subsidiary to make or permit to remain outstanding any loan or advance to,
or extend credit other than credit extended in the normal course of business to
any Person who is not an Affiliate of the Company to, or own, purchase or
acquire any stock, obligations or securities of, or any other interest in, or
make any capital contribution to, any Person, or make any Acquisition, or commit
to do any of the foregoing, except

(i) investments in, loans or advances to, or contributions to any Wholly Owned
Subsidiary, and loans or advances by any Wholly Owned Subsidiary to the Company
or any other Wholly Owned Subsidiary;

(ii) obligations backed by the full faith and credit of the United States
(whether issued by the United States or an agency thereof), and obligations
guaranteed by the United States, in each case which mature within one year from
the date acquired;

(iii) demand and time deposits with, or certificates of deposit issued by, any
commercial bank or trust company (A) organized under the laws of the United
States or any of its states or having branch offices therein, (B) having equity
capital in excess of $250,000,000 and (C) which issues either (1) senior debt
securities rated A or better by S&P, or by Moody’s or (2) commercial paper rated
A-1 by S&P or Prime-1 by Moody’s, in each case payable in the United States in
United States dollars, in each case which mature within one year from the date
acquired;

(iv) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;

(v) readily marketable commercial paper rated as A-1 or better by S&P or Prime-1
or better by Moody’s (or, in either case, an equivalent rating from another
nationally recognized credit rating agency) and maturing not more than 270 days
from the date acquired;

(vi) bonds, debentures, notes or similar debt instruments issued by a state or
municipality given a “AA” rating or better by S&P or an equivalent rating by
another nationally recognized credit rating agency and maturing not more than
one year from the date acquired;

(vii) negotiable instruments endorsed for collection in the ordinary course of
business;

(viii) loans or advances to its or its Subsidiaries’ employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $1,000,000 in the aggregate at any one time outstanding;

(ix) notes payable, or stock or other securities issued by account debtors of
Receivables to the Company or any of its Subsidiaries pursuant to negotiated
agreements with respect to settlement of such Receivables in the ordinary course
of business, consistent with past practices;

(x) other investments not to exceed $3,000,000 (in addition to short term
investment of cash on hand from time to time in the Company’s operating account)
in the aggregate for reasonable business purposes;

(xi) any Acquisition not otherwise prohibited hereunder so long as in each case:

(A) the target of the Acquisition is in the same line of business as the Company
or any business that is substantially similar, related or incidental thereto;

(B) no Default or Event of Default exists at the time of such Acquisition or
would result from such Acquisition;

(C) the Company’s pro rata Leverage Ratio upon consummation of such Acquisition
does not exceed 3.00 to 1.00;

(D) the Company has delivered to the holders of the Notes written notice of the
intended Acquisition and a copy of the information provided to the board of
directors of the Company not less than ten (10) days prior to the consummation
of the Acquisition;

(E) not less than ten (10) days prior to the consummation of the Acquisition,
the Company provides each holder of a Note with a certification, in form and
substance satisfactory to such holder, demonstrating that upon the consummation
of such Acquisition, the Company will be in compliance with clause (C) above and
in pro forma compliance with the financial covenant set forth in paragraph
6A(1), calculated in each case as if such Acquisition had been made on the last
date of the most recent fiscal quarter for which financial statements of the
Company have been provided under paragraph 5A;

(F) neither the Company nor any Subsidiary shall, as a result of or in
connection with any such Acquisition, assume or incur any direct or contingent
Indebtedness of the Person being acquired (except for Indebtedness permitted
under the terms of paragraph 6C(v));

(G) such Acquisition is not hostile and is otherwise approved by the Equity
Interest holders or the board of directors or other equivalent governing body of
the target of the Acquisition;

(H) if the Acquisition is an Acquisition of the Equity Interests of a Person,
the Acquisition is structured so that the acquired Person will become a
Subsidiary of the Company and will comply with the provisions of paragraph
5M(ii) and (B) if the Acquisition is an Acquisition of assets, the Acquisition
is structured so that the Company or a Guarantor will acquire such assets;

Notwithstanding the foregoing, no Subsidiary shall acquire any Equity Interests
of the Company, except as a result of participant directed investments in such
Subsidiary’s nonqualified capital accumulation plans.

6E. Sale of Stock and Indebtedness of Subsidiaries. The Company will not and
will not permit any Subsidiary to sell or otherwise dispose of, or part with
control of, any Equity Interests or Indebtedness of any Subsidiary, except
(i) to the Company or a Wholly Owned Subsidiary or (ii) that all Equity
Interests and Indebtedness of any Subsidiary may be sold for at least 75% cash
consideration and for fair value (as determined in good faith by the Board of
Directors of the Company) at the time of sale of the Equity Interests and
Indebtedness so sold; provided that (A) such sale or other disposition is
treated as a Transfer of assets of such Subsidiary and is permitted by paragraph
6G and (B) at the time of such sale or other disposition, such Subsidiary shall
not own, directly or indirectly, any Equity Interests or Indebtedness of any
other Subsidiary (unless all of the Equity Interests and Indebtedness of such
other Subsidiary owned, directly or indirectly, by the Company and all
Subsidiaries are simultaneously being sold as permitted by this paragraph 6E).
Notwithstanding the foregoing, in no event may the Company or any Existing
Subsidiary Transfer its Equity Interests in any Existing Subsidiary (except for
Transfers to the Company or a Wholly Owned Subsidiary) without the consent of
holders of the Notes. If requested by the Company in order to facilitate the
sale or disposition of Equity Interests of any Subsidiary which is permitted to
be made under the terms of this paragraph 6E and Section 7.4 of the Credit
Agreement, the Collateral Agent is authorized to release its Lien on the Equity
Interests to be Transferred and the holders of the Notes shall release the
applicable Subsidiary from its Guaranty.

6F. Merger and Consolidation. The Company will not and will not permit any
Subsidiary to merge or consolidate with or into any other Person, except that:

(i) any Subsidiary may merge or consolidate with or into the Company provided
that the Company is the continuing or surviving corporation;

(ii) any Subsidiary may merge or consolidate with or into a Wholly Owned
Subsidiary provided that such Wholly Owned Subsidiary is the continuing or
surviving corporation;

(iii) the Company may consolidate or merge with any other corporation if (i) the
Company is the continuing or surviving corporation and is a solvent corporation
duly organized and existing under the laws of any state of the United States, or
the District of Columbia, with substantially all of its assets located and
substantially all of its operations conducted within the United States, and such
continuing or surviving corporation expressly assumes, by a written agreement
satisfactory in form and substance to the Required Holders (which agreement may
require, in connection with such assumption, the delivery of such opinions of
counsel as the Required Holders may reasonably require), the obligations of the
Company under this Agreement and the other Note Documents, including all
covenants herein and therein contained, and such successor or acquiring entity
shall succeed to and be substituted for the Company with the same effect as if
it had been named herein as a party hereto, provided, however, that no such sale
shall release the Company from any of its obligations and liabilities under this
Agreement or the other Note Documents unless such sale is followed by the
complete liquidation of the Company and substantially all the assets of the
Company immediately following such sale are distributed to the successor or
acquiring entity in such liquidation, (ii) no Default or Event of Default exists
before or after such merger or consolidation, (iii) the Company’s pro forma
Leverage Ratio upon consummation of such consolidation or merger does not exceed
3.00 to 1.00; and (iv) the core managers of the Company or the merging
Subsidiary prior to the merger shall be the core managers of the continuing or
surviving entity;

(iv) any Subsidiary may merge or consolidate with any other corporation,
provided that, immediately after giving effect to such merger or consolidation
(a) a Wholly Owned Subsidiary shall be the continuing or surviving corporation,
(b) no Default or Event of Default exists before or after such merger or
consolidation and (c) the Company’s pro forma Leverage Ratio upon consummation
of such consolidation or merger does not exceed 3.00 to 1.00; and

(v) the Company or any Subsidiary may enter into a merger or consolidation in
connection with an Acquisition permitted by paragraph 6D(xi).

Notwithstanding anything to the contrary in this paragraph 6F, any surviving or
newly acquired or created Subsidiary or Wholly Owned Subsidiary shall continue
to be or shall become a Guarantor hereunder at the time of consummation of the
merger or consolidation or acquisition of such Subsidiary.

6G. Transfer of Properties. The Company will not and will not permit any
Subsidiary to Transfer, or agree or otherwise commit to Transfer, any of its
Properties except that

(i) any Subsidiary may Transfer assets to the Company or a Wholly Owned
Subsidiary;

(ii) the Company or any Subsidiary may collect its Receivables and sell
inventory in the ordinary course of business;

(iii) the Company and any Subsidiary may sell investments permitted by paragraph
6D; and

(iii) the Company or any Subsidiary may otherwise Transfer Properties, provided
that after giving effect thereto the aggregate value of any Properties
Transferred during the 12 consecutive months immediately preceding such Transfer
does not exceed 5% of Consolidated Tangible Assets as of the end of the fiscal
quarter immediately preceding such Transfer, provided, however, that the
aggregate purchase price paid within 90 days after any such Transfer for similar
assets within the United States that are not subject to Liens (other than
Permitted Liens) for borrowed money other than pursuant to this Agreement
(before or after acquisition) will be deducted in determining this 5% limit.

Notwithstanding the foregoing, in no event may the Company or any Subsidiary
Transfer any Mortgaged Property without the consent of the Required Holders. If
requested by the Company in order to facilitate any Transfer which is permitted
to be made under the terms of this paragraph 6G and Section 7.6 of the Credit
Agreement or which has otherwise been consented to by the requisite holders of
the Notes and the requisite banks under the Credit Agreement, the Collateral
Agent shall be authorized to release its Lien on the Property or Properties to
be Transferred.

6H. Reserved.

6I. Sale or Discount of Receivables. The Company will not and will not permit
any Subsidiary to sell with recourse, or discount or otherwise sell for less
than the face value thereof, any of its Receivables.

6J. Related Party Transactions. The Company will not and will not permit any
Subsidiary to directly or indirectly, purchase, acquire or lease any Property
from, or sell, transfer or lease any property to any Related Party except upon
terms that are no less favorable to the Company or such Subsidiary, as the case
may be, than those that could be obtained in an arm’s-length transaction with an
unrelated third party; provided that the foregoing shall not apply to (A) any
transaction between the Company and any Wholly Owned Subsidiary or between
Wholly Owned Subsidiaries and (B) any sales to, or purchases from, any such
Related Party of shares of common stock for cash consideration equal to the fair
market value thereof (except pursuant to employee stock option, stock
appreciation and similar stock-based incentive plans applicable to employees of
the Company that have been approved by a majority of the Company’s outside
directors).

6K. Issuance of Stock by Subsidiaries. The Company will not permit any
Subsidiary (either directly, or indirectly by the issuance of rights or options
for, or securities convertible into, such shares) to issue, sell or dispose of
any of its Equity Interests except (i) for directors’ qualifying shares or other
shares issued to comply with local ownership legal requirements (but not in
excess of the minimum number of shares necessary to satisfy such requirement),
and (ii) to the Company or a Wholly Owned Subsidiary.

6L. Subsidiary Restrictions. The Company will not and will not permit any
Subsidiary to enter into, or be otherwise subject to, any contract, agreement or
other binding obligation that directly or indirectly limits the amount of, or
otherwise restricts (i) the payment to the Company of dividends or other
redemptions or distributions with respect to its capital stock by any
Subsidiary, (ii) the repayment to the Company by any Subsidiary of intercompany
loans or advances or (iii) other intercompany transfers to the Company of
property or other assets by Subsidiaries.

6M. Change of Business.

(i) The Company will not change, and will not permit any Subsidiary to change,
in any material respect the nature of its business or operations from the
business conducted by the Company and its Subsidiaries on the date hereof and
will not engage, and will not permit any Subsidiary to engage directly or
indirectly in any material business activity, or purchase or otherwise acquire
any material Property, in either case not directly related to the conduct of its
current business or operations or any business that is substantially similar,
related or incidental thereto.

(ii) The Company will not permit SCS to acquire or own any Property not held by
it on the Effective Date.

6N. Restricted Payments. The Company will not, and will not permit any of its
Subsidiaries to:

(i) declare, make, pay, or become obligated to make or pay, any dividend or
other distribution (whether in cash, securities or other Property) on any Equity
Interest in the Company or any of its Subsidiaries, except that (a) the Company
may declare and pay dividends on its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends or make distributions ratably on their Equity Interests, (c) the
Company may make payments pursuant to and in accordance with stock option plans
or other compensation, incentive or bonus plans for directors, management or
employees of the Company and its Subsidiaries that have been approved by a
majority of the Company’s outside directors or the Compensation Committee of the
Board of Directors of the Company; and (d) the Company may declare and pay cash
dividends on shares of its outstanding Equity Interests so long as before and
after giving pro forma effect to the payment of such dividends and any
Indebtedness incurred in connection therewith, (x) no Default or matured Default
has occurred and is continuing or would result therefrom, and (y) the Company
would have been in compliance with the financial covenant set forth in paragraph
6A(1) as of the last day of the most recently ended fiscal quarter for which
financial statements have been delivered.

(ii) make any payment (whether in cash, securities or other Property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
the Company or any Subsidiary, except that: (a) the Company may purchase,
redeem, retire, acquire, cancel or terminate any of its Equity Interests up to
the aggregate amount of $50,000,000, provided that (x) the Company’s pro forma
Leverage Ratio following any such transaction shall be less than or equal to
2.75 to 1.00 and (y) the Company’s pro forma Available Liquidity following any
such transaction shall be greater than or equal to $30,000,000; and (b) the
Company may make purchases of Equity Interests in the Company pursuant to and in
accordance with stock option plans or other compensation, incentive or bonus
plans for directors, management or employees of the Company and its
Subsidiaries; or

(ii) make any payments (other than scheduled payments) of principal of, premium,
if any, or interest on or fees with respect to, any Indebtedness for borrowed
money or letter of credit reimbursement obligations, or commitments to extend
Indebtedness for borrowed money or issue letters of credit, if any Default or
Event of Default exists at the time of any such payment or would result
immediately following the making of any such payment.

6O. Most Favored Lender Status. (a) The Company will not enter into or permit
any amendment to the Credit Agreement or any other Credit Document to include
one or more Additional Covenants or Additional Defaults, unless prior written
consent to such amendment shall have been obtained from the Required Holders;
provided, however, in the event that the Company or any Subsidiary shall enter
into, assume or otherwise become bound by or obligated under any such amendment
without the prior written consent of the Required Holders, the terms of this
Agreement shall, without any further action on the part of the Company or any of
the holders of the Notes, be deemed to be amended automatically to include each
Additional Covenant and each Additional Default contained in such amendment. The
Company further covenants to promptly execute and deliver at its expense
(including the reasonable fees and expenses of counsel for the holders of the
Notes) an amendment to this Agreement in form and substance satisfactory to the
Required Holders evidencing the amendment of this Agreement to include such
Additional Covenants and Additional Defaults to which the Required Holders
granted their consent; provided that the execution and delivery of such
amendment shall not be a precondition to the effectiveness of such amendment as
provided for in this paragraph 6O, but shall merely be for the convenience of
the parties hereto.

(b) The Company will not enter into or amend any agreement governing or
evidencing Indebtedness for borrowed money (other than the Credit Agreement and
other than capital leases) in a principal amount committed or outstanding of
$10,000,000 or more under one agreement, or a series of related agreements, that
includes one or more Additional Covenants or Additional Defaults (other than
covenants pertaining to the conversion of such Indebtedness to equity), unless
prior to entering into such agreement or amendment, (i) the Company offered such
Additional Covenant or Additional Default to the holders of the Notes and
(ii) if the Required Holders have accepted such Additional Covenant or
Additional Default, the Company has executed and delivered at its expense
(including the reasonable fees and expenses of counsel for the holders of the
Notes) an amendment to this Agreement to include such Additional Covenants and
Additional Defaults in this Agreement, provided that in no event shall the
Company enter into or amend any agreement to restrict payments on the Notes or
other Obligations or restrict the ability of the Company to enter into
amendments and modifications of this Agreement or any other Note Documents
without the prior written consent of the Required Holders; provided, further,
however, in the event that the Company or any Subsidiary shall enter into,
assume or otherwise become bound by or obligated under any such agreement that
includes Additional Covenants or Additional Defaults, without executing and
delivering such amendment to the holders of the Notes, the terms of this
Agreement shall, without any further action on the part of the Company or any of
the holders of the Notes, be deemed to be amended automatically to include each
Additional Covenant and each Additional Default contained in such agreement.

6P. Terrorism Sanctions Regulations. The Company will not and will not permit
any Controlled Entity (a) to become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or any Person
that is the target of sanctions imposed by the United Nations or by the European
Union, or (b) directly or indirectly to have any investment in or engage in any
dealing or transaction (including, without limitation, any investment, dealing
or transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder to be in violation
of any law or regulation applicable to such holder, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions, or (c) to engage, nor
shall any Affiliate of either engage, in any activity that could subject such
Person or any holder to sanctions under CISADA or any similar law or regulation
with respect to Iran or any other country that is subject to U.S. Economic
Sanctions.

7. EVENTS OF DEFAULT.

7A. Acceleration. If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):

(i) the Company fails to pay any principal of, or Yield-Maintenance Amount
payable with respect to, any Note (including without limitation any mandatory
prepayment of principal required under paragraph 4A) as and when the same shall
become due and payable, either by the terms thereof or otherwise as herein
provided; or

(ii) the Company fails to pay any interest on any Note or any other amount
payable hereunder or under any other Note Document and such failure shall
continue for more than three days after the date due thereof; or

(iii) the Company or any Subsidiary defaults (whether as primary obligor or as
guarantor or other surety) in any payment of principal of or interest on any
other obligation for money borrowed (or any Capitalized Lease Obligation, any
obligation under a conditional sale or other title retention agreement, any
obligation issued or assumed as full or partial payment for property whether or
not secured by a purchase money mortgage or any obligation under notes payable
or drafts accepted representing extensions of credit) beyond any period of grace
provided with respect thereto, or the Company or any Subsidiary fails to perform
or observe any other agreement, term or condition contained in any agreement
under which any such obligation is created (or if any other event thereunder or
under any such agreement shall occur and be continuing) and the effect of such
failure or other event is to cause, or to permit the holder or holders of such
obligation (or a trustee on behalf of such holder or holders) to cause, such
obligation to become due (or to be repurchased by the Company or any Subsidiary)
prior to any stated maturity; provided that the aggregate amount of all
obligations as to which such a payment default shall occur and be continuing or
such a failure or other event causing or permitting acceleration (or resale to
the Company or any Subsidiary) shall occur and be continuing exceeds $5,000,000
or the equivalent amount in other currencies; or

(iv) any representation or warranty made by the Company herein or by the Company
or any of its officers in any writing furnished in connection with or pursuant
to this Agreement shall be false in any material respect on the date as of which
made; or

(v) the Company fails to perform or observe any term, covenant or agreement
contained in paragraphs 5 or 6 (provided, however, to the extent the Company’s
compliance with any term, covenant or agreement contained in paragraphs 5 or 6
is based upon the Company’s response to any request for information made by the
holder of any Note or upon any determination to be made at the discretion of the
holder of any Note, the Company shall have a reasonable period, not to exceed
ten days, in which to comply with such request or determination); or

(vi) the Company fails to perform or observe any other term, covenant, agreement
or condition contained herein or in any Collateral Document or other Note
Document (other than a Default of the type describe in Paragraph 7A(v)) and such
failure shall not be remedied within 30 days after the Company obtains actual
knowledge thereof; or

(vii) the Company or any Subsidiary makes an assignment for the benefit of
creditors or is generally not paying its debts as such debts become due; or

(viii) any decree or order for relief in respect of the Company or any
Subsidiary is entered under any Debtor Relief Laws of any jurisdiction; or

(ix) the Company or any Subsidiary petitions or applies to any tribunal for, or
consents to, the appointment of, or taking possession by, a trustee, receiver,
custodian, liquidator or similar official of the Company or any Subsidiary, or
of any substantial part of the assets of the Company or any Subsidiary, or
commences a voluntary case under the any Debtor Relief Law or any proceedings
(other than proceedings for the voluntary liquidation and dissolution of a
Subsidiary) relating to the Company or any Subsidiary under any Debtor Relief
Laws; or

(x) any such petition or application is filed, or any such proceedings are
commenced, against the Company or any Subsidiary and the Company or such
Subsidiary by any act indicates its approval thereof, consent thereto or
acquiescence therein, or an order, judgment or decree is entered appointing any
such trustee, receiver, custodian, liquidator or similar official, or approving
the petition in any such proceedings, and such order, judgment or decree remains
unstayed and in effect for more than 30 days; or

(xi) any order, judgment or decree is entered in any proceedings against the
Company decreeing the dissolution of the Company and such order, judgment or
decree remains unstayed and in effect for more than 60 days; or

(xii) any order, judgment or decree is entered in any proceedings against the
Company or any Subsidiary decreeing a split-up of the Company or such Subsidiary
which requires the divestiture of assets representing a substantial part, or the
divestiture of the stock of a Subsidiary whose assets represent a substantial
part, of the consolidated assets of the Company and its Subsidiaries (determined
in accordance with GAAP) or which requires the divestiture of Properties, or
stock of a Subsidiary, which shall have contributed a substantial part of the
consolidated net income of the Company and its Subsidiaries (determined in
accordance with GAAP) for any of the three fiscal years then most recently
ended, and such order, judgment or decree remains unstayed and in effect for
more than 60 days; or

(xiii) one or more judgments or orders for the payment of money in an aggregate
amount in excess of $5,000,000 shall be rendered against the Company or any
Subsidiary and either (i) enforcement proceedings to attach or levy against any
assets of Company or such Subsidiary shall have been commenced by any creditor
upon any such judgment or order, which proceedings are not promptly stayed; or
(ii) such judgment or order remains in effect unsatisfied and unstayed for more
than sixty (60) days after entry thereof; or

(xiv) (A) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (B) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA Section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any Commonly
Controlled Entity a Plan may become a subject of such proceedings, (C) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $1,000,000, (D) the Company or any Commonly
Controlled Entity shall have incurred or is reasonably expected to incur any
material liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (E) the Company
or any Commonly Controlled Entity withdraws from any Multiemployer Plan which
creates an obligation of the Company in excess of $1,000,000, or (F) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would materially
increase the liability of the Company or any Subsidiary thereunder; or

(xv) any Collateral Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or satisfaction in
full of all of the Obligations, shall cease to be in full force and effect and
the Company or any Subsidiary party thereto shall fail to cure the same within
ten (10) days of written demand by the Collateral Agent, or the Company or any
Subsidiary purports to revoke, terminate or rescind any Collateral Document; or

(xvi) any provision of any Guaranty, at any time after its execution and
delivery thereof and for any reason other than as expressly permitted hereunder
or satisfaction in full of all of the Obligations, shall cease to be valid and
binding on the Guarantor party thereto other than satisfaction in full of all of
the Obligations and such Guarantor shall fail to cure the same within ten
(10) days of written demand by the holder of any Note, or a Guarantor shall so
state in writing; or

(xvii) (i)  the Company shall fail to pay any amounts due under the Credit
Agreement when due; (ii) the Company shall default in the performance of any
term, provision or conditions contained in the Credit Agreement, or any other
event shall occur or condition exist, the effect of which is to cause or permit
the holders of the Bank Obligations to demand immediate payment of Bank
Obligations; or (iii) any Bank Obligations shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the stated maturity thereof; or

(xviii) the Company or any Subsidiary shall (i) fail to pay when due any Swap
Obligations owing to any Bank or any Affiliate of a Bank and such failure shall
continue beyond any period of grace provided with respect thereto, or
(ii) breach any term, provision or condition contained in any Swap Agreement
with any Bank or any Affiliate of a Bank and the effect of such failure or other
event is to cause such Swap Agreement to be terminated or the related Swap
Obligation to be declared or to become immediately due and payable;

(xix) the Company or any Subsidiary shall (i) fail to pay when due any Swap
Obligations owing to any counterparty other than a Bank or Affiliate of a Bank
and such failure shall continue beyond any period of grace provided with respect
thereto, or (ii) breach any term, provision or condition contained in any Swap
Agreement with any counterparty other than a Bank or Affiliate of a Bank and the
effect of such failure or other event is to cause such Swap Agreement to be
terminated or the related Swap Obligation to be declared or to become
immediately due and payable; provided that the aggregate Swap Obligations as to
which such a payment default shall occur and be continuing or such a failure or
other event causing or permitting acceleration shall occur and be continuing
exceeds $5,000,000 or the equivalent amount in other currencies;

then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, any holder of any Note may at its option, by notice in
writing to the Company, declare all of the Notes held by such holder to be, and
all of the Notes held by such holder shall thereupon be and become, immediately
due and payable at par together with interest accrued thereon, without
presentment, demand, protest or notice of any other kind (including, without
limitation, notice of intent to accelerate), all of which are hereby waived by
the Company, (b) if such event is an Event of Default specified in clause
(viii), (ix) or (x) of this paragraph 7A with respect to the Company, all of the
Notes at the time outstanding shall automatically become immediately due and
payable at par together with interest accrued thereon and together with the
Yield-Maintenance Amount, if any, with respect to each Note, without
presentment, demand, protest or notice of any kind (including, without
limitation, notice of intent to accelerate and notice of acceleration of
maturity), all of which are hereby waived by the Company and (c) if such event
is any Event of Default other than as specified in preceding clause (b), the
Required Holders may at its or their option by notice in writing to the Company,
declare all of the Notes to be, and all of the Notes shall thereupon be and
become, immediately due and payable together with interest accrued thereon and
together with the Yield-Maintenance Amount, if any, with respect to each Note,
without presentment, demand, protest or notice of any other kind (including,
without limitation, notice of intent to accelerate), all of which are hereby
waived by the Company.

The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of the Yield-Maintenance Amount by the Company in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

7B. Rescission of Acceleration. At any time after any or all of the Notes shall
have been declared immediately due and payable pursuant to paragraph 7A, the
Required Holders may, by notice in writing to the Company, rescind and annul
such declaration and its consequences if (i) the Company shall have paid all
overdue interest on the Notes, the principal of and Yield-Maintenance Amount, if
any, payable with respect to any Notes which have become due otherwise than by
reason of such declaration, and interest on such overdue interest and overdue
principal and Yield-Maintenance Amount at the rate specified in the Notes,
(ii) the Company shall not have paid any amounts which have become due solely by
reason of such declaration, (iii) all Events of Default and Defaults, other than
non-payment of amounts which have become due solely by reason of such
declaration, shall have been cured or waived pursuant to paragraph 11C and
(iv) no judgment or decree shall have been entered for the payment of any
amounts due pursuant to the Notes or this Agreement. No such rescission or
annulment shall extend to or affect any subsequent Default or Event of Default
or impair any right arising therefrom.

7C. Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 7A or any such declaration
shall be rescinded and annulled pursuant to paragraph 7B, the Company shall
forthwith give written notice thereof to the holder of each Note at the time
outstanding.

7D. Other Remedies. If any Default or Event of Default occurs and is continuing,
in addition to those remedies set forth above, the Required Holders may exercise
and enforce, on behalf of all holders of the Notes, all rights and remedies
available to the holders of the Notes in respect thereof under applicable law,
either by suit in equity or by action at law, or both, whether for specific
performance of any covenant or other agreement contained in the Note Documents
or in aid of the exercise of any power granted in the Note Documents, and may
direct the Collateral Agent in accordance with the Intercreditor Agreement to
exercise on behalf of the holders of the Notes all rights and remedies available
to the holders of the Notes under the Collateral Documents. No remedy conferred
in this Agreement upon the holder of any Note is intended to be exclusive of any
other remedy, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy conferred herein or now or hereafter existing at
law or in equity or by statute or otherwise.

7E. Application of Proceeds. After the exercise of remedies provided for in this
paragraph 7 (or after the Notes have automatically become immediately due and
payable), subject to the provisions of the Intercreditor Agreement, any amounts
received by the holders of the Notes shall be applied ratably to the
Obligations.

8. REPRESENTATIONS AND WARRANTIES. The Company represents, covenants and
warrants as follows (all references to “Subsidiary” and “Subsidiaries” in this
paragraph 8 shall be deemed omitted if the Company has no Subsidiaries at the
time the representations herein are made or repeated):

8A. Organization; Authorization; Enforceability; No Contravention .

(i) The Company is a corporation duly organized and validly existing in good
standing under the laws of the State of Delaware; each Subsidiary is duly
organized and validly existing in good standing under the laws of the
jurisdiction in which it is organized; and the Company has and each Subsidiary
has the power to own its respective Property and to carry on its respective
business as now being conducted. As of the date hereof, the only Subsidiaries of
the Company are the Existing Subsidiaries.

(ii) The execution, delivery and performance of this Agreement and the other
Note Documents to which the Company or any of its Subsidiaries is a party are
within the corporate or limited liability company power and authority of the
Company and each of its Subsidiaries (as applicable) and have been duly
authorized by all necessary corporate action by or on behalf of the Company and
each of such Subsidiaries. This Agreement and each of the other Note Documents
to which the Company or any of its Subsidiaries is a party has been duly
executed and delivered by the Company and each of such Subsidiaries and
constitute their legal, valid and binding obligations, enforceable against each
of them in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(iii) The execution, delivery and performance of this Agreement and the other
Note Documents do not and will not (a) contravene the terms of the articles or
certificate of incorporation, bylaws or other organizational documents of the
Company or any of its Subsidiaries, (b) violate any applicable statute, law,
rule or regulation or any order, injunction, writ, judgment or decree of any
court or governmental agency or authority or any arbitral award to which the
Company or any of its Subsidiaries is bound or to which any of their respective
Properties is subject, (c) violate or result in a default under any indenture,
agreement or other instrument binding upon the Company or any of its
Subsidiaries or any of their respective Properties, or give rise to a right
thereunder to require any payment to be made by the Company or any of its
Subsidiaries, and (d) result in the creation or imposition of any Lien on any
Property of the Company or any of its Subsidiaries (other than in favor of the
Collateral Agent).

8B. Financial Statements. The Company has furnished to each holder of the Notes,
in each case certified by a principal financial officer of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as of
December 31, 2013 and December 31, 2014, and consolidated statements of income,
cash flows and a consolidated statement of shareholders’ equity of the Company
and its Subsidiaries for each such year, all reported on by KPMG LLP or another
nationally recognized public accounting firm. All of the financial statements
delivered to each holder of the Notes pursuant to this paragraph 8B (including
any related schedules and/or notes) are true and correct in all material
respects (subject, as to interim statements, to changes resulting from audits
and year-end adjustments), have been prepared in accordance with GAAP
consistently followed throughout the periods involved and show all liabilities,
direct and contingent, of the Company and its Subsidiaries required to be shown
in accordance with such principles. The balance sheets fairly present the
condition of the Company and its Subsidiaries as of the dates thereof, and the
statements of income, cash flows and stockholders’ equity fairly present the
results of the operations of the Company and its Subsidiaries and their cash
flows for the periods indicated. There has been no material adverse change in
the business, property or assets, condition (financial or otherwise) operations
or prospects of the Company and its Subsidiaries taken as a whole since the end
of the most recent fiscal year for which financial statements have been
furnished.

8C. Actions Pending. There is no action, suit, investigation or proceeding
pending or, to the knowledge of the Company, threatened against the Company or
any of its Subsidiaries, or any properties or rights of the Company or any of
its Subsidiaries, by or before any court, arbitrator or administrative or
governmental body which, taking into account and giving effect to any applicable
insurance coverage, could reasonably be expected to result in any material
adverse change in the business, property or assets, condition (financial or
otherwise) or operations of the Company and its Subsidiaries taken as a whole.
There is no action, suit, investigation or proceeding pending or, to the
knowledge of the Company, threatened against the Company, or any of its
Subsidiaries which purports to affect the validity or enforceability of this
Agreement or any other Note Document.

8D. Outstanding Indebtedness. Neither the Company nor any of its Subsidiaries
has outstanding any Indebtedness except as permitted by paragraph 6C. There
exists no default under the provisions of any instrument evidencing any such
permitted Indebtedness or any agreement relating thereto

8E. Title to Properties. SMF has good and marketable title to each of the
Mortgaged Properties, subject only to Excepted Liens. The Company and each of
its Subsidiaries have good title to all of their other respective Properties,
including the Personal Property Collateral reflected in the most recent audited
balance sheet referred to in paragraph 8B (other than Properties disposed of in
the ordinary course of business, free and clear of all Liens other than
Permitted Liens, except where the failure to have such title or interest could
not reasonably be expected to have a material adverse effect on the business,
property or assets, condition (financial or otherwise) or operations of the
Company and its Subsidiaries taken as a whole. None of the foregoing Properties
is subject to any interests which could materially adversely affect the intended
use of such Properties. All leases necessary in any material respect for the
conduct of the respective businesses of the Company and its Subsidiaries are
valid and subsisting and are in full force and effect. SCS does not own any
Properties other than any common law rights in its corporate name.

8F. Taxes. The Company has and each of its Subsidiaries (i) has filed all
federal income tax returns which are required to be filed, (ii) to the best
knowledge of the Authorized Officers of the Company and its Subsidiaries, has
filed all state and other material income tax returns which are required to be
filed, and (iii) has paid all taxes as shown on such returns and on all
assessments received by it to the extent that such taxes have become due, except
such taxes as are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP.

8G. Conflicting Agreements and Other Matters. Neither the Company nor any of its
Subsidiaries is a party to any contract or agreement or subject to any charter
or other corporate restriction which materially and adversely affects its
business, property or assets, condition (financial or otherwise) or operations.
Neither the execution nor delivery of this Agreement or any other Note
Documents, nor the offering, issuance and sale of any of the Notes, nor
fulfillment of nor compliance with the terms and provisions hereof and thereof,
will conflict with, or result in a breach of the terms, conditions or provisions
of, or constitute a default under, or result in any violation of, or result in
the creation of any Lien upon any of the properties or assets of the Company or
any of its Subsidiaries pursuant to, the charter or by-laws of the Company or
any of its Subsidiaries, any award of any arbitrator or any agreement (including
any agreement with stockholders), instrument, order, judgment, decree, statute,
law, rule or regulation to which the Company or any of its Subsidiaries is
subject. Except as set forth in the Credit Agreement, neither the Company nor
any of its Subsidiaries is a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Company or such
Subsidiary, any agreement relating thereto or any other contract or agreement
(including its charter) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company of the type to be
evidenced by the Notes.

8H. Offering of Notes. Neither the Company nor any agent acting on its behalf
has, directly or indirectly, offered the Notes or any similar security of the
Company for sale to, or solicited any offers to buy the Notes or any similar
security of the Company from, or otherwise approached or negotiated with respect
thereto with, any Person other than institutional investors, and neither the
Company nor any agent acting on its behalf has taken or will take any action
which would subject the issuance or sale of the Notes to the provisions of
Section 5 of the Securities Act or to the provisions of any securities or Blue
Sky law of any applicable jurisdiction.

8I. Use of Proceeds. None of the proceeds of the sale of any Notes will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of purchasing or carrying any “margin stock” as defined in
Regulation U (12 CFR Part 221) of the Board of Governors of the Federal Reserve
System or for the purpose of maintaining, reducing or retiring any Indebtedness
which was originally incurred to purchase or carry any stock that is then
currently a margin stock. Neither the Company nor any agent acting on its behalf
has taken or will take any action which might cause this Agreement or the Notes
to violate Regulation U or any other regulation of the Board of Governors of the
Federal Reserve System or to violate the Securities Exchange Act of 1934, in
each case as in effect now or as the same may hereafter be in effect. None of
the proceeds of the sale of any Notes will be used to finance any offer to
purchase, or any purchase of, Equity Interests in any other Person, or
securities convertible into or representing the beneficial ownership of, or
rights to acquire, any such Equity Interests, if such Equity Interests,
securities or rights are of a class which is publicly traded on any securities
exchange or in any over-the-counter market, other than purchases of such Equity
Interests, securities or rights (other than margin stock) representing less than
5% of the Equity Interests or beneficial ownership of such Person for portfolio
investment purposes, if such offer or purchase has not been duly approved by the
Equity Interest holders or the board of directors or equivalent governing body
of such other Person prior to the date on which the Company requests that any
Notes be purchased.

8J. ERISA. The Company and each Commonly Controlled Entity have satisfied the
minimum funding standard (as defined in section 302 of ERISA and section 412 of
the Code), with respect to each Plan (other than a Multiemployer Plan), and no
waiver of such minimum funding standard has been sought or granted. No liability
to the PBGC has been or is expected by the Company or any Commonly Controlled
Entity to be incurred with respect to any Plan (other than a Multiemployer Plan)
by the Company or any Commonly Controlled Entity which is or would be materially
adverse to the business, property or assets, condition (financial or otherwise)
or operations of the Company and its Subsidiaries taken as a whole. The funding
target attainment percentage (as defined in section 303(d) of ERISA and section
430(d) of the Code) for each Plan (other than a Multiemployer Plan) is not less
than 80 percent. Neither the Company nor any Commonly Controlled Entity has
incurred or currently expects to incur any withdrawal liability under Title IV
of ERISA with respect to any Multiemployer Plan which is or would be materially
adverse to the business, property or assets, condition (financial or otherwise)
or operations of the Company and its Subsidiaries taken as a whole. The
execution and delivery of this Agreement and the issuance and sale of the Notes
will be exempt from or will not involve any transaction which is subject to the
prohibitions of section 406 of ERISA and will not involve any transaction in
connection with which a penalty could be imposed under section 502(i) of ERISA
or a tax could be imposed pursuant to section 4975 of the Code. The
representation by the Company in the next preceding sentence is made in reliance
upon and subject to the accuracy of the representation of each Purchaser in
paragraph 9B as to the source of funds to be used by it to purchase any Notes.

8K. Governmental Consent. Neither the nature of the Company or of any
Subsidiary, nor any of their respective businesses or properties, nor any
relationship between the Company or any Subsidiary and any other Person, nor any
circumstance in connection with the execution and delivery of this Agreement or
any other Note Documents, or the offering, issuance, sale or delivery of the
Notes is such as to require any authorization, consent, approval, exemption or
any action by or notice to or filing with any court or administrative or
governmental or regulatory body (other than routine filings after the closing
day for any Notes with the SEC and/or state Blue Sky authorities) in connection
with the execution and delivery of this Agreement or other Note Documents, the
offering, issuance, sale or delivery of the Notes or fulfillment of or
compliance with the terms and provisions hereof or thereof, except for filings
with governmental bodies required in order to perfect the Collateral Agent’s
Liens on the Collateral.

8L. Environmental Compliance. The Company and its Subsidiaries and all of their
respective Properties and facilities have complied at all times and in all
respects with all federal, state, local and regional statutes, laws, ordinances
and judicial or administrative orders, judgments, rulings and regulations
relating to protection of the environment except, in any such case, where
failure to comply could not be reasonably expected to result in a material
adverse effect on the business, condition (financial or otherwise) or operations
of the Company and its Subsidiaries taken as a whole.

8M. Investment Company Status. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or an “investment
adviser” within the meaning of the Investment Advisers Act of 1940, as amended.

8N. Reserved.

8O. Rule 144A. The Notes are not of the same class as securities of the Company,
if any, listed on a national securities exchange, registered under Section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system.

8P. Disclosure. Neither this Agreement nor any other document, certificate or
statement furnished to the Purchasers, any other holders of the Notes by or on
behalf of the Company in connection herewith contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein not misleading. There is no fact
peculiar to the Company or any of its Subsidiaries which materially adversely
affects or in the future may (so far as the Company can now reasonably foresee)
materially adversely affect the business, property or assets, condition
(financial or otherwise) or operations of the Company or any of its Subsidiaries
taken as a whole and which has not been set forth in this Agreement

8Q. Delivery of Credit Agreement. The Company has delivered to each Purchaser
prior to the date hereof a true, correct and complete copy of the Credit
Agreement, including all amendments and waivers of any provision thereof.

8R. Hostile Tender Offers. None of the proceeds of the sale of any Notes will be
used to finance a Hostile Tender Offer.

8S. Interstate Commerce Act. Neither the Company nor any Subsidiary is a “rail
carrier” or a person controlled by or affiliated with a “rail carrier” within
the meaning of Title 49, U.S.C., and the Company is not a “carrier” to which 49
U.S.C. Section 11301(b)(1) is applicable.

8T. Solvency. Each of the Company and each Guarantor (assuming with respect to
each Guarantor that the fraudulent transfer savings language contained in the
Guaranty applicable to it will be given full effect) is, and after the issuance
and sale of each Note hereunder will be, Solvent.

8U. Security Interests.

(i) The Security Agreement is effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined in such Security
Agreement) and, when financing statements in appropriate form are filed in the
applicable UCC filing offices, the Security Agreement will constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in such portion of the Personal Property Collateral in
which a security interest may be perfected by the filing of one or more
financing statements under the UCC, in each case prior and superior in right to
any other Person, other than Permitted Liens.

(ii) Each Mortgage with respect to a related Mortgaged Property is or will be
effective to create in favor of the Collateral Agent for the ratable benefit of
the Secured Parties a legal, valid and enforceable Lien on such Mortgaged
Property and, when appropriate filings or registrations are made with the county
clerk or recorder of the county in which such Mortgaged Property is located,
such Mortgage will constitute a fully perfected Lien on all right, title and
interest of the Company in such Mortgaged Property, prior and superior in right
to any other Person, other than Excepted Liens.

8V. Foreign Assets Control Regulations, Etc.

(a) Neither the Company nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program, or (iii) otherwise blocked, subject to sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Comprehensive Iran Sanctions,
Accountability and Divestment Act (“CISADA”) or any similar law or regulation
with respect to Iran or any other country, the Sudan Accountability and
Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (i), clause
(ii) or clause (iii), a “Blocked Person”). Neither the Company nor any
Controlled Entity has been notified that its name appears or may in the future
appear on a state list of Persons that engage in investment or other commercial
activities in Iran or any other country that is subject to U.S. Economic
Sanctions.

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (ii) otherwise in violation of U.S. Economic Sanctions.

(c) Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws. The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable current and future Anti-Money Laundering Laws and U.S.
Economic Sanctions.

(d) (1) Neither the Company nor any Controlled Entity (i) has been charged with,
or convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii) to the
Company’s actual knowledge after making due inquiry, is under investigation by
any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (iii) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (iv) has been or is the target of sanctions imposed
by the United Nations or the European Union;

(2) To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Government Official in his or her official capacity or
such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any holder to be in
violation of any law or regulation applicable to such holder; and

(3) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.

8W. Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company or any Subsidiary, in such amounts, after giving effect to any
self-insurance compatible with the following standards, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Company
or any Subsidiary operates. The insurance coverage of the Company and its
Subsidiaries as in effect on the Effective Date is outlined as to carrier,
policy number, expiration date, type, amount and deductibles on Schedule 8W.

8X. Compliance With Laws. Neither the Company nor any Subsidiary is (i) in
violation of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (ii) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including, without limitation,
Environmental and Safety Laws, the USA PATRIOT Act or any of the other laws and
regulations that are referred to in Paragraph 8V), which default or violation
could reasonably be expected, individually or in the aggregate, to have a
material adverse effect on the business, property or assets, condition
(financial or otherwise) or operations of the Company and its Subsidiaries taken
as a whole.

8Y. Qualified ECP Guarantor. Each of the Company and each Guarantor is a
Qualified ECP Guarantor as of the Effective Date and will be a Qualified ECP
Guarantor as of the effective date of each Specified Swap Agreement.

9. REPRESENTATIONS OF THE PURCHASERS.

Each Purchaser represents as follows:

9A. Nature of Purchase. Such Purchaser is not acquiring the Notes purchased by
it hereunder with a view to or for sale in connection with any distribution
thereof within the meaning of the Securities Act, provided that the disposition
of such Purchaser’s property shall at all times be and remain within its
control.

9B. Source of Funds. At least one of the following statements is an accurate
representation as to each source of funds (the “Source”) to be used by such
Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

(i) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

(ii) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(iii) the Source is either (a) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (b) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(iv) the Source constitutes assets of an “investment fund” (within the meaning
of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (a) the
identity of such QPAM and (b) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (iv); or

(v) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the Company and (a) the identity of such INHAM and (b) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (v); or

(vi) the Source is a governmental plan; or

(vii) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (vii); or

(viii) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this paragraph 9B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

10. DEFINITIONS; ACCOUNTING MATTERS. For the purpose of this Agreement, the
terms defined in paragraphs 10A and 10B (or within the text of any other
paragraph) shall have the respective meanings specified therein and all
accounting matters shall be subject to determination as provided in paragraph
10C.

10A. Yield-Maintenance Terms.

“Called Principal” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4B or is declared to be
immediately due and payable pursuant to paragraph 7A, as the context requires.

“Designated Spread” shall mean 0%.

“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if payable other
than on a semi-annual basis) equal to the Reinvestment Yield with respect to
such Called Principal.

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, the Designated Spread over the yield to maturity implied by (i) the yields
reported as of 10:00 a.m. (New York City local time) on the Business Day next
preceding the Settlement Date with respect to such Called Principal for actively
traded U.S. Treasury securities having a maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date on the Treasury Yield
Monitor page of Standard & Poor’s MMS – Treasury Market Insight (or, if S & P
shall cease to report such yields in MMS – Treasury Market Insight or shall
cease to be Prudential Capital Group’s customary source of information for
calculating yield-maintenance amounts on privately placed notes, then such
source as is then Prudential Capital Group’s customary source of such
information), or if such yields shall not be reported as of such time or the
yields reported as of such time shall not be ascertainable, (ii) the Treasury
Constant Maturity Series yields reported, for the latest day for which such
yields shall have been so reported as of the Business Day next preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15(519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. Such
implied yield shall be determined, if necessary, by (a) converting U.S. Treasury
bill quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between yields reported for various
maturities. The Reinvestment Yield shall be rounded to that number of decimal
places as appears in the coupon of the applicable Note.

“Remaining Average Life” shall mean, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.

“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4B or is declared to be immediately due and payable pursuant to paragraph 7A, as
the context requires.

“Yield-Maintenance Amount” shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal. The Yield-Maintenance Amount shall in no event be less
than zero.

10B. Other Terms.

“Acceptable Security Interest” in any Property of the Company or any of its
Subsidiaries shall mean a Lien which (a) exists in favor of the Collateral Agent
for the benefit of the Secured Parties; (b) is valid; (c) has been duly
perfected and is enforceable against the Company and the Property covered
thereby in preference to any rights of any Person therein, other than Permitted
Liens; (d) is superior to all other Liens except Permitted Liens; and
(e) secures the Obligations and the Bank Obligations on a pari passu basis.

“Acquisition” shall mean any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Company or one or more
of its Subsidiaries (i) acquires all or substantially all of any going business
or all or substantially all of the assets of any firm, corporation, partnership
or limited liability company, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Equity Interests of a corporation
which have ordinary voting power for the election of directors (other than
Equity Interests having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
Equity Interests of a partnership or limited liability company.

“Additional Covenant” shall mean any affirmative or negative covenant or similar
restriction applicable to the Company or any Subsidiary (regardless of whether
such provision is labeled or otherwise characterized as a covenant) the subject
matter of which either (i) is similar to that of any covenant in paragraph 5 or
6 of this Agreement, or related definitions in paragraph 10 of this Agreement,
but contains one or more percentages, amounts or formulas that is more
restrictive than those set forth herein or more beneficial to the lenders under
the Credit Agreement or any other agreement governing or evidencing Indebtedness
in an aggregate principal amount committed or outstanding of $10,000,000 or more
(and such covenant or similar restriction shall be deemed an Additional Covenant
only to the extent that it is more restrictive or more beneficial) or (ii) is
different from the subject matter of any covenants in paragraph 5 or 6 of this
Agreement, or related definitions in paragraph 10 of this Agreement.

“Additional Default” shall mean any default or similar provision applicable to
the Company or any Subsidiary the result of which is to accelerate, or permit
the acceleration (with the passage of time or giving of notice or both) of the
maturity of the Indebtedness subject to such default or provision, or otherwise
requires any Company or any Subsidiary to repay, redeem or purchase the
Indebtedness subject to such default or provision prior to the stated maturity
thereof and which either (i) is similar to any Default or Event of Default
contained in paragraph 7 of this Agreement, or related definitions in paragraph
10 of this Agreement, but contains one or more percentages, amounts or formulas
that is more restrictive or has a shorter grace period than those set forth
herein or is more beneficial to the lenders under the Credit Agreement or any
other agreement governing or evidencing Indebtedness in an aggregate principal
amount committed or outstanding of $10,000,000 or more (and such provision shall
be deemed an Additional Default only to the extent that it is more restrictive,
has a shorter grace period or is more beneficial) or (ii) is different from the
subject matter of any Default or Event of Default contained in paragraph 7 of
this Agreement, or related definitions in paragraph 10 of this Agreement.

“Adjusted EBITDAR” shall mean EBITDAR as it may be adjusted by the Required
Holders in the reasonable exercise of their sole discretion to include (i) pro
forma additions related to Permitted Acquisitions and (ii) certain non-recurring
charges and/or extraordinary items proposed by the Company to be included in
EBITDAR. Following the closing of any Permitted Acquisition, the calculation of
EBITDAR may be adjusted to take into account the financial impact of such
Permitted Acquisition as if such Permitted Acquisition had occurred prior to,
and the Subsidiary or Property acquired pursuant to such Permitted Acquisition
had been owned by the Company or one of its consolidated Subsidiaries
throughout, the entire calculation period prior to the date as of which such
calculation is being made, but any such adjustment shall be calculated by the
Required Holders in the reasonable exercise of their sole discretion.

“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by, or under the direct or indirect common control with, the Company. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting Equity
Interests, by contract or otherwise.

“Anti-Corruption Laws” is defined in paragraph 8V(d).

“Anti-Money Laundering Laws” is defined in paragraph 8V(d).

“Authorized Officer” shall mean in the case of the Company, its chief executive
officer, its chief financial officer or any other officer of the Company
involved principally in the financial operations of the Company and designated
as an “Authorized Officer” of the Company for the purpose of this Agreement in
an Officer’s Certificate executed by the Company ‘s chief executive officer or
chief financial officer and delivered to each holder of any Notes. Any action
taken under this Agreement on behalf of the Company by any individual who on or
after the Effective Date shall have been an Authorized Officer of the Company
and whom the holders of the Notes in good faith believe to be an Authorized
Officer of the Company at the time of such action shall be binding on the
Company even though such individual shall have ceased to be an Authorized
Officer of the Company. Any document, agreement, instrument, certificate or
notice signed by an Authorized Officer shall be deemed signed by the Authorized
Officer in his or her capacity as an officer of the Company and not in his or
her individual capacity; provided, however, that any certificate signed by an
Authorized Officer on behalf of the Company shall be given by such Authorized
Officer to the best of his or her actual personal knowledge.

“Available Liquidity” shall mean, as of any calculation date, the unused portion
of revolving credit commitments available under the Credit Agreement plus net
cash on hand of the Company and its Subsidiaries.

“Bank” shall mean a financial institution party to the Credit Agreement.

“Bank Guaranty Agreement” shall mean (i) the Fourth Restated Guaranty Agreement
of SMF, LinkEx and Saia Metrogo to be executed and delivered by SMF, LinkEx and
Saia Metrogo as of the Effective Date pursuant to the Credit Agreement, and
(ii) any other guaranty agreement or other instrument at any time executed and
delivered by a Guarantor to guarantee payment and performance of the Bank
Obligations.

“Bank Obligations” shall mean all Indebtedness, including interest accrued
thereon, and all other liabilities, obligations and indebtedness of the Company
and any of its Subsidiaries under the Credit Agreement and all other Credit
Documents.

“Blocked Person” is defined in paragraph 8V(a).

“Business Day” shall mean any day other than (i) a Saturday or a Sunday, and
(ii) a day on which commercial banks in New York City are required or authorized
to be closed.

“Capital Expenditures” shall mean, for any applicable period of determination,
the aggregate amount of all expenditures of the Company and its Subsidiaries for
fixed or capital assets made during such period which, in accordance with GAAP,
would be classified as capital expenditures.

“Capital Lease” shall mean all leases which have been or should be capitalized
on the books of the lessee in accordance with GAAP.

“Capitalized Lease Obligation” shall mean any rental obligation which, under
GAAP, is or will be required to be capitalized on the books of the Company or
any Subsidiary, taken at the amount thereof accounted for as indebtedness (net
of interest expense) in accordance with GAAP.

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations and published interpretations thereof.

“Collateral” shall mean, collectively, (i) the Personal Property Collateral,
(ii) the Mortgaged Properties, and (iii) any other Property in which the
Collateral Agent is at any time granted a Lien as security for the Obligations.

“Collateral Agent” shall mean Bank of Oklahoma, N.A., in its capacity as
collateral agent for the Banks, the holders of the Notes and the other Secured
Parties pursuant to this Agreement and the Intercreditor Agreement, or any
successor collateral agent appointed pursuant to Section 4.9 of the
Intercreditor Agreement.

“Collateral Documents” shall mean the Security Agreement, the Mortgages and each
other document, instrument or agreement executed in connection therewith or
otherwise executed in order to secure all or a portion of the Obligations.

"Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §§ 1 et
seq.).

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Company within the meaning of
Section 414(b) or 414(c) of the Code.

“Consolidated” and “consolidated” shall mean the consolidation of the accounts
of the Company and its Subsidiaries in accordance with GAAP, including
principles of consolidation, consistent with those applied in the preparation of
the audited financial statements referred to in paragraph 8B.

“Contingency Reserve” shall mean accruals (other than de minimis accruals) for
matters of a contingent nature that are generally infrequent or unusual and not
in the ordinary course of the Company’s or its Subsidiaries’ businesses,
excluding reserves for the Company’s and its Subsidiaries’ workers’ compensation
and bodily injury and property damage programs.

“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Credit Agreement” shall mean the Fifth Amended and Restated Credit Agreement,
dated as of the Effective Date, among the Company, the lender parties thereto
and the Bank of Oklahoma, as agent for such lenders, as amended or otherwise
modified from time to time, and any credit facility replacing or refinancing
such Agreement.

“Credit Documents” shall mean, collectively, the Credit Agreement, the Credit
Agreement Guaranty, the promissory notes and letters of credit (and the
application and/or reimbursement agreement executed by the Company in connection
with the issuance of same) issued pursuant to the Credit Agreement, and any and
all other instruments executed or delivered by the Company and its Subsidiaries
in connection with the foregoing, together with all amendments, substitutions,
renewals and extensions thereof.

“Credit Agreement Guaranty” shall mean any guaranty agreement or other
instrument at any time executed and delivered by a Guarantor to guarantee
payment and performance of any of the Bank Obligations.

“Credit Parties” shall mean the Company and each Guarantor.

“Debtor Relief Laws” shall mean (i) the United States Bankruptcy Code, (ii) all
other laws relating to liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency or
reorganization, and (iii) all other similar debtor relief laws of the United
States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

“Default Rate” shall mean, for any Series of Notes at any time upon the
occurrence of an Event of Default and until such Event of Default has been cured
or waived in writing, a rate of interest per annum from time to time equal to
the lesser of (i) the maximum rate permitted by applicable law and (ii) the
greater of (a) 2% over the stated interest rate for such Series of Notes and
(b) 2% over the rate of interest publicly announced by JPMorgan Chase Bank, N.A.
in New York, New York from time to time as its “base” or “prime” rate.

“EBITDAR” shall mean, for any period, the sum of Net Income, plus, to the extent
deducted in the determination of Net Income, (i) all provisions for federal,
state and other income tax of the Company and its Subsidiaries (ii) Interest
Expense, (iii) provisions for depreciation and amortization, (iv) Rental
Expense, (v) any non-cash items decreasing Net Income for such period (excluding
any writedown or write-off of Receivables), (vi) any extraordinary charges for
such period and non-recurring or unusual charges for such period, (vii) any
unrealized losses for such period attributable to the application of “mark to
market” accounting in respect of Swap Agreements, (viii) restructuring charges,
costs, expenses and reserves or increases to existing reserves (including
severance costs, relocation costs, integration costs, other business
optimization costs, expenses or reserves, costs related to the closure or
consolidation of facilities or curtailments, and modifications to pension and
post-retirement employee benefit plans (including any settlement of pension
liabilities)), but not exceeding $5,000,000 in any period of four consecutive
fiscal quarters, (ix) nonrecurring reasonable transactions costs or expenses
related to any issuance of Equity Interests, any investment, Acquisition or
disposition outside the ordinary course of business, and (x) non-cash earn-out
obligations incurred during such period in connection with any Acquisition
permitted under Section 6D, excluding (a) any gains or losses resulting from the
sale, conversion or other disposition of capital assets (i.e., assets other than
current assets), (b) any gains resulting from the write-up of assets, (c) any
earnings of any Person acquired by the Company or any Subsidiary through
purchase, merger or consolidation or otherwise for any period prior to the date
of Acquisition, (d) any deferred credit representing the excess of equity in any
such Subsidiary at the date of Acquisition over the cost of the investment in
such Subsidiary, (e) any gains or losses from the acquisition of securities or
the retirement or extinguishment of Indebtedness, (f) any gains on collections
from the proceeds of insurance policies or settlements, (g) any restoration to
income of any Contingency Reserve, except to the extent that provision for such
reserve was made out of income accrued during such period, (h) any income, gain
or loss during such period from any discontinued operations or the disposition
thereof, from any extraordinary items or from any prior period adjustments,
(i) to the extent not already accounted for in sections (a) through (h) above,
any other non-cash gains for such period, and (ii) any interest of the Company
or any Subsidiary in the undistributed earnings (but not losses) of any Person
which is not a Subsidiary of the Company, which in the aggregate will be
deducted only to the extent they are positive, adjusted for minority interests
in Subsidiaries.

“Effective Date” shall mean March 6, 2015.

“Environmental and Safety Laws” shall mean all laws relating to pollution, the
release or other discharge, handling, disposition or treatment of Hazardous
Materials and other substances or the protection of the environment or of
employee health and safety, including without limitation, CERCLA, the Hazardous
Materials Transportation Act (49 U.S.C. Section 1801 et. seq.), the Resource
Conservation and Recovery Act (42 U.S.C. Section 7401 et. seq.), the Clean Air
Act (42 U.S.C. Section 401 et. seq.), the Toxic Substances Control Act (15
U.S.C. Section 2601 et. seq.), the Occupational Safety and Health Act (29 U.S.C.
Section 651 et. seq.) and the Emergency Planning and Community Right-To-Know Act
(42 U.S.C. Section 11001 et. seq.), each as the same may be amended and
supplemented.

“Equity Interests” shall mean, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations and published interpretations
thereof.

“Event of Default” shall mean any of the events or circumstances specified in
paragraph 7A, provided that there has been satisfied any requirement in
connection with such event for the giving of notice, or the lapse of time, or
the happening of any further condition, event or act, and “Default” shall mean
any of such events, whether or not any such requirement has been satisfied.

“Excepted Liens” shall mean the following Liens against Properties of the
Company or any of its Subsidiaries: (i) deposits to secure payment of worker’s
compensation, unemployment insurance and other similar benefits; (ii) Liens for
property taxes not yet due or the validity or amount of which are being
contested in good faith by appropriate proceedings and against which the Company
has established reserves in conformity with GAAP; (iii) statutory Liens which
(A) are being contested in good faith by appropriate legal proceedings and
against which the Company has established reserves in conformity with GAAP or
(B) arise in the ordinary course of business and secure obligations which are
not yet due and not in default; (iv) Liens to secure (or to obtain letters of
credit that secure) the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, performance bonds, purchase, construction,
government or sales contracts and other similar obligations or otherwise to
satisfy statutory or legal obligations, provided that in each such case such
Liens (A) were not incurred or made in connection with the incurrence or
maintenance of Indebtedness, the borrowing of money, the obtaining of advances
or credit, and (B) do not in the aggregate materially detract from the value of
the Property so encumbered or materially impair the use thereof in the operation
of its business; (v) title defects, title irregularities, easements, zoning
restrictions, rights-of-way, encroachments, encumbrances on real property
imposed by law or arising in the ordinary course of business and other title
matters of a minor nature that in each case do not secure any monetary
obligations and do not materially detract from the value of the affected
Property or materially impair or interfere with the use thereof in the ordinary
course of business; and (vi) Liens resulting from any judgments, awards or
orders to the extent that such judgments, awards or orders do not cause or
constitute an Event of Default pursuant to paragraph 7A(iii).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

"Excluded Swap Obligation” means (a) with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation, or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) and (b) with respect to the Company, any Swap
Obligation of any Guarantor if, and to the extent that, all or a portion of the
liability of the Company with respect to, or the grant of the Company of a
security interest to secure, as applicable, such Swap Obligation is or becomes
illegal under the Commodity Exchange Act or any rule, regulation, or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), by virtue of such Guarantor’s (in the case of
(a)) or the Company’s (in the case of (b)) failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to any “keepwell, support
or other agreement” for the benefit of such Guarantor or the Company), at the
time the guarantee of such Guarantor, liability of the Company, or grant of such
security interest by the Company or such Guarantor becomes or would become
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one Swap Obligation, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swap Obligations for which such guarantee or security interest or joint and
several liability, as applicable, is or becomes illegal.

“Existing Subsidiaries” shall mean each of SCS, SMF, LinkEx and Saia Metrogo.

“Fixed Charge Coverage Ratio” shall mean, for any period of determination, the
ratio of (i) Net Cash Flow for such period to (ii) Total Debt Service for the
same period.

“GAAP” shall have the meaning set forth in paragraph 10C.

“Governmental Authority” means



  (a)   the government of

(i) the United States of America or any state or other political subdivision
thereof, or

(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

"Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
"primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation, or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. For the avoidance of doubt,
for purposes of determining any Guarantee Obligations of any Guarantor pursuant
to any Guaranty, the definition of “Specified Swap Agreement” shall not create
any guarantee by any Guarantor of (or grant of security interest by any
Guarantor to support, if applicable) any Excluded Swap Obligation of such
Guarantor.

“Guarantors” shall mean (i) SMF, LinkEx and Saia Metrogo, (ii) any other
Subsidiary hereafter formed or acquired by the Company, and (iii) any other
Person that becomes a guarantor of all or a portion of the Obligations.

“Guaranty Agreement” shall mean (i) the Second Amended and Restated Guaranty
Agreement, in substantially the form of Exhibit C hereto, executed and delivered
by SMF, LinkEx and Saia Metrogo as of the Effective Date, and (ii) any other
guaranty agreement or other instrument at any time executed and delivered by a
Guarantor to guarantee payment and performance of the Obligations.

“Hazardous Materials” shall mean (i) any material or substance defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous material,” “toxic substances” or any other formulations intended to
define, list or classify substances by reason of their deleterious properties,
(ii) any oil, petroleum or petroleum derived substances, (iii) any flammable
substances or explosives, (iv) any radioactive materials, (v) asbestos in any
form, (vi) electrical equipment that contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of 50 parts per
million, (vii) pesticides or (viii) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any governmental agency
or authority or which may or could pose a hazard to the health and safety of
persons in the vicinity thereof.

“Hostile Tender Offer” shall mean, with respect to the use of proceeds of any
Note, any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity.

“including” shall mean, unless the context clearly requires otherwise,
“including without limitation.”

“Indebtedness” shall mean with respect to any Person without duplication,
(1) indebtedness or liability for borrowed money; (2) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (3) obligations for the
deferred purchase price of property acquired by such Person (excluding accounts
payable arising in the ordinary course of business but including all liabilities
created or arising under any conditional sale or other title retention agreement
with respect to any such property); (4) redemption obligations in respect of
mandatorily redeemable Preferred Stock; (5) obligations as lessee under Capital
Leases; (6) the amount of unfunded benefit liabilities (as defined in section
4001(a)(18) of ERISA); (7) obligations under acceptance facilities;
(8) obligations under sale/leaseback transactions; (9) Swap Obligations; (10)
obligations secured by any Liens (other than Excepted Liens), whether or not the
obligations have been assumed; and (11) Guarantee Obligations with respect to
liabilities of a type described in any of clauses (1) through (10) above.

“INHAM Exemption” shall have the meaning set forth in paragraph 9B.

“Intercreditor Agreement” shall mean the Intercreditor and Collateral Agency
Agreement, dated as of June 26, 2009, by and among the Purchasers, the lenders
from time to time parties to the Credit Agreement, Bank of Oklahoma, N.A., in
its capacity as administrative agent for such lenders, and the Collateral Agent,
as amended or modified from time to time.

“Interest Expense” shall mean, with respect to any period, the sum, without
duplication, of (i) all interest and prepayment charges in respect of any
Indebtedness (including imputed interest in respect of Capitalized Lease
Obligations and net costs of interest rate Swap Agreements) deducted in
determining Net Income for such period, together with all interest capitalized
or deferred during such period and not deducted in determining Net Income for
such period, plus (ii) all debt discount and expenses amortized or required to
be amortized in the determination of Net Income for such period.

“Leverage Ratio” shall mean, as of the last day of any completed fiscal quarter
of the Company, the ratio of (i) Total Consolidated Indebtedness as of such date
to (ii) Adjusted EBITDAR for the period of four (4) consecutive fiscal quarters
ending on such date.

“Lien” shall mean any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), of preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing).

“LinkEx” means LinkEx, Inc., a Texas corporation.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Mortgage” shall mean, as to each Mortgaged Property, a real estate mortgage,
deed of trust or other instrument to be executed by the Company or a Subsidiary
in favor of the Collateral Agent in order to grant the Collateral Agent a Lien
thereon to secure the Obligations and the Bank Obligations.

“Mortgaged Properties” shall mean (i) the terminal facilities located on the
tract or tracts of land more particularly described on Schedule 5N attached
hereto, and (ii) any other real Properties (in addition to those described in
the foregoing clause (i) in which a Lien may at any time be granted to the
Collateral Agent to secure the Obligations. As to each of such Properties, the
term “Mortgaged Property” includes all land, buildings, structures,
improvements, fixtures, and other property rights relating thereto which are
considered real property under the laws of the state or jurisdiction in which
such Property is located.

“Multiemployer Plan” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).

“NAIC Annual Statement” shall have the meaning set forth in paragraph 9B.

“Net Cash Flow” shall mean Adjusted EBITDAR less the sum of Rental Expense, cash
taxes, Unfinanced Capital Expenditures, dividends and distributions paid by the
Company and treasury stock purchases (to the extent permitted by paragraph 6N).

“Net Income” shall mean, for any period of determination, with respect to the
Company and its Subsidiaries (other than any Subsidiary which is restricted from
declaring or paying dividends or otherwise advancing funds to its parent whether
by contract or otherwise), the cumulative Consolidated net income earned during
such period as determined in accordance with GAAP.

“Note Documents” shall mean this Agreement, the Notes, the Guaranty Agreement,
the Collateral Documents, the Intercreditor Agreement, and all other
instruments, certificates, documents and other writings now or hereafter
executed and delivered by the Company, any Subsidiary of the Company or any
other Person pursuant to or in connection with any of the foregoing or any of
the transactions contemplated thereby, and any and all amendments, restatements
supplements and other modifications to any of the foregoing.

“Notes” shall have the meaning specified in paragraph 1.

“Obligations” shall mean all liabilities, obligations and indebtedness, of every
kind and description and howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now existing or hereafter arising, and
whether joint, several, or joint and several, of the Company or any Subsidiary
to the holders of the Notes arising under or evidenced by this Agreement, the
Notes and the other Note Documents, including principal, interest (including
interest accruing on the Notes after the commencement of any proceeding under
any Debtor Relief Laws, notwithstanding any provision or rule of law which might
restrict the rights of the holders of the Notes, as against the Company or any
other Person, to collect such interest), Yield-Maintenance Amount,
indemnification and all administrative fees, legal fees and other fees and
expenses payable to the holders as set forth in this Agreement and the other
Note Documents.

“OFAC” is defined in paragraph 8V(a).

“OFAC Listed Person” is defined in paragraph 8V(a).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by an Authorized Officer of the Company.

“Operating Lease” shall mean any lease of any property (whether real, personal
or mixed) which is not a Capital Lease.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Acquisition” shall mean an Acquisition permitted under paragraph
6D(xi).

“Permitted Liens” shall mean those Liens described in subsections (i) through
(v) of paragraph 6B.

“Person” shall mean an individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture,
Governmental Authority, or other entity of whatever nature.

“Personal Property Collateral” shall mean all of the following items and types
of personal property of the Company and its Subsidiaries, of every kind and
character, whether now owned and existing or hereafter acquired or arising,
wherever located, together with all accessions thereto, substitutions and
replacements therefor, and all proceeds (including insurance proceeds) and
products thereof: (i) all Receivables, contracts, contract rights, electronic
chattel paper, tax refunds, indemnification rights, warranty claims, commercial
tort claims, and general intangibles, (ii) all Rolling Stock, furniture,
fixtures, machinery, equipment, tools, tooling, inventory and other goods,
(iii) all patents, patent applications, trademarks, trademark applications,
trade names, copyrights, copyright applications, software license rights, and
other intellectual property rights, (iv) all securities, financial assets and
other investment property, (v) all promissory notes, instruments, chattel paper
and documents, (vi) all letter-of-credit rights, (vii) all as-extracted
collateral, (viii) all deposit accounts and certificates of deposit, (ix) all
cash, cash equivalents and money, and (x) all Equity Interests held by the
Company in its Subsidiaries.

“Plan” shall mean any employee pension benefit plan (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Company or any Commonly Controlled
Entity.

“Preferred Stock” shall mean any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

“Property” shall mean any asset or property, whether real, personal or mixed,
tangible or intangible, which is now or at any time hereafter owned, operated or
leased by the Company or any Subsidiary.

“Prudential” shall mean The Prudential Insurance Company of America.

“Prudential Affiliate” shall mean (a) any corporation or other entity
controlling, controlled by, or under common control with, Prudential, or (b) any
managed account or investment fund which is managed by Prudential or a
Prudential Affiliate described in clause (a) of this definition. For purposes of
this definition, the terms “control”, “controlling” and “controlled” shall mean
the ownership, directly or through subsidiaries, of a majority of a
corporation’s or other entity’s voting stock or equivalent voting securities or
interests.

“Purchasers” shall have the meaning assigned to such term in the initial
paragraph of this Agreement.

“QPAM Exemption” shall have the meaning set forth in paragraph 9B.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, the Company
and each Guarantor that is not an individual and (a) that has total assets
exceeding $10,000,000 at the time the relevant Guarantee Obligation or grant of
the relevant security interest becomes effective with respect to such Swap
Obligation or (b) that otherwise constitutes an “eligible contract participant”
under the Commodity Exchange Act or any regulations promulgated thereunder and
can cause another person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Receivable” means any account, account receivable or other right to payment.

“Related Party” shall mean (i) any Shareholder, (ii) any executive officer or
director of the Company, (iii) all individuals to whom such Persons are related
by blood, adoption or marriage and (iv) all Affiliates of the foregoing Persons.

“Rental Expense” shall mean with reference to any period, the aggregate amount
of all payments for rent or additional rent (including all payments for taxes
and insurance made directly to the lessor, but excluding payments for
maintenance, repairs, alterations, construction, demolition and the like) for
which the Company or Subsidiaries are directly or indirectly liable (as lessee
or as guarantor or other surety) under all Operating Leases in effect at any
time during such period.

“Reportable Event” shall mean any of the events set forth in section 4043(b) of
ERISA or the regulation thereunder, a withdrawal from a plan described in
Section 4063 of ERISA, or a cessation of operations described in section 4062(e)
of ERISA.

“Required Holders” shall mean the holder or holders of at least 51% of the
aggregate principal amount of the Notes outstanding at such time.

“Rolling Stock” means new and used trucks, tractors, trailers, lifts and
forklifts, together with all attachments and accessions to any of the foregoing,
owned by the Company and its Subsidiaries and used or useable in the operation
of their respective businesses.

“Saia Metrogo” means Saia Metrogo, LLC, a Texas limited liability company.

“S & P” shall mean Standard & Poor’s Financial Services LLC and its successors.

"SCS” means SCS Transportation, Inc., a Delaware corporation.

“SEC” shall mean the Securities and Exchange Commission (or any governmental
body or agency succeeding to the function of the Securities and Exchange
Commission).

“Secured Parties” shall mean (i) all holders of the Notes, (ii) all other
Persons from time to time holding any of the Obligations or a participation
therein, (iii) the administrative agent under the Credit Agreement, (iv) all
Persons from time to time holding any of the Bank Obligations or a participation
therein, including any counterparty to a Specified Swap Agreement or a Treasury
Management Agreement and (v) the beneficiaries of each indemnification
obligation undertaken by the Company under any Note Document or any Credit
Document.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agreement” shall mean the Second Amended and Restated Security
Agreement, dated as of the Effective Date, by and among the Company and each of
the Existing Subsidiaries (other than SCS) and the Collateral Agent.

“Series” shall have the meaning specified in paragraph 1.

“Series B Note(s)” shall have the meaning specified in paragraph 1.

“Series C Note(s)” shall have the meaning specified in paragraph 1.

“Shareholder” shall mean any Person who owns, beneficially or of record,
directly or indirectly, at any time during any year with respect to which a
computation is being made, either individually or together with all persons to
whom such Person is related by blood, adoption or marriage, 5% or more of the
outstanding Equity Interests of the Company which by the terms thereof have
ordinary voting power under ordinary circumstances to elect a majority of the
board of directors of the Company.

“Significant Holder” shall mean (i) Prudential, so long as Prudential or any
Prudential Affiliate shall hold (or be committed under this Agreement to
purchase) any Note or (ii) any other holder of at least 5% of the aggregate
principal amount of the Notes from time to time outstanding.

“SMF” shall mean Saia Motor Freight Line, LLC, a Louisiana limited liability
company (formerly Saia Motor Freight Line, Inc.).

“Solvent” shall mean, with respect to any Person as of a particular date, that
on such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business, (b) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature in their ordinary course, (c) such Person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged or is to engage,
(d) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, and (e) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured. In computing
the amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

"Specified Swap Agreement” means any Swap Agreement in respect of interest
rates, currency exchange rates, commodities, weather, power or emissions entered
into by the Company or any Guarantor and any Person that is a Bank or an
Affiliate of a Bank at the time such Swap Agreement is entered into (or, in
respect of any Swap Agreement entered into prior to the Effective Date, any
Person that was a Bank or an Affiliate of a Bank on the Effective Date), which
has been designated as a “Specified Swap Agreement” by such Bank and the
Company, by notice to the administrative agent under the Credit Agreement not
later than 15 days after the later of (i) the Effective Date and (ii) the
execution and delivery by the Company or any Guarantor of such Swap Agreement
(or such later date agreed by such Bank and the Company, but in no event more
than 30 days after such later date referred to above); provided that for
purposes of determining any Guarantee Obligations of any Guarantor pursuant to
the applicable Guaranty, the definition of “Specified Swap Agreement” shall not
create any guarantee by any Guarantor of (or grant of security interest by any
Guarantor to support, if applicable) any Excluded Swap Obligation of such
Guarantor.

“Subsidiary” of a Person shall mean any corporation, association, partnership or
other business entity of which more than 50% of the outstanding Equity Interests
having by the terms thereof ordinary voting power under ordinary circumstances
to elect a majority of the board of directors or Persons performing similar
functions (or, if there are no such directors or Persons, having general voting
power) of such entity (irrespective of whether at the time Equity Interests of
any other class or classes of such entity shall or might have voting power upon
the occurrence of any contingency) is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more Subsidiaries of
such Person or by one or more Subsidiaries of such Person. Unless otherwise
indicated herein, each reference to the term “Subsidiary” shall mean a
Subsidiary of the Company.

"Swap Agreement” means, any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act,
including any agreement with respect to any swap, forward, future or derivative
transaction or option or similar agreement involving, or settled by reference
to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions.

"Swap Obligations” means, with respect to any Person, any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements and (b) any and all cancellations, buy backs, reversals, terminations
or assignments of any Swap Agreement transaction. For the purposes of this
Agreement, the amount of the obligation under any Swap Agreement shall be the
amount determined in respect thereof as of the end of the then most recently
ended fiscal quarter of such Person, based on the assumption that such Swap
Agreement had terminated at the end of such fiscal quarter, and in making such
determination, if any agreement relating to such Swap Agreement provides for the
netting of amounts payable by and to such Person thereunder or if any such
agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Tangible Assets” shall mean the consolidated assets of the Company and its
Subsidiaries less, without duplication, (i) all intangible assets, including
goodwill, licenses, organizational expense, unamortized debt discount and
expense carried as an asset, and any write-up in the book value of assets, and
(ii) all reserves for depreciation and other asset valuation reserves (but
excluding reserves for federal, state, and other income taxes), net of
accumulated amortization.

“Total Consolidated Indebtedness” shall mean, as of any calculation date, the
Consolidated Indebtedness of the Company and its Subsidiaries as of such date
plus six (6) times Rental Expense for the period of four (4) consecutive fiscal
quarters most recently ended on or prior to such date.

“Total Debt Service” shall mean for any period the sum of (i) Interest Expense
(whether or not scheduled interest payments are prepaid), (ii) scheduled
principal payments on long-term debt (whether or not scheduled principal
payments are prepaid) and (iii) Capital Lease payments.

“Transfer” shall mean, with respect to any item of Property, the sale, exchange,
conveyance, lease, transfer or other disposition of such item.

“Transferee” shall mean any direct or indirect transferee of all or any part of
any Note purchased by any Purchaser under this Agreement.

"Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services by any depository or financial institution
to the Company or any of its Subsidiaries, including deposit accounts, funds
transfer, overdrafts, credit or debit cards, purchasing cards, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services.

“UCC” shall mean the Uniform Commercial Code as adopted and in effect in the
State of Oklahoma or any other relevant jurisdiction.

“Unfinanced Capital Expenditures” means, for any period of determination, all
Capital Expenditures of the Company and its Subsidiaries which are not funded
with borrowed money.

“USA Patriot Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated hereunder from time to time in effect.

“U.S. Economic Sanctions” is defined in paragraph 8V(a).

“Wholly Owned Subsidiary” shall mean, with respect to the Company, any
Subsidiary (i) all of the Equity Interests of which are, at the time as of which
any determination is being made, owned by the Company either directly or through
one or more other Wholly Owned Subsidiaries, and (ii) which has outstanding no
options, warrants, rights or other securities entitling the holder thereof
(other than the Company or a Wholly Owned Subsidiary) to acquire any Equity
Interests in such Subsidiary.

10C. Accounting Principles, Terms and Determinations. References in this
Agreement to “GAAP” shall be deemed to refer to generally accepted accounting
principles in effect in the United States. Unless otherwise specified herein,
all accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all financial data,
statements and certificates and reports as to financial matters required to be
furnished hereunder (including financial ratios and other financial
calculations) shall be prepared, in accordance with GAAP applied on a basis
consistent with the most recent audited financial statements referred to in
clause (i) of paragraph 8B. If at any time any Accounting Change (as defined
below) would affect the computation of any financial ratio or other financial
calculation set forth in this Agreement, (i) such ratio or calculation shall
continue to be made in accordance with GAAP as in effect on December 31, 2014
and (ii) the Company shall provide to the holders of the Notes a reconciliation
between such ratio or calculation made before and after giving effect to such
Accounting Change. For purposes of this paragraph 10C, an “Accounting Change”
means (A) any change in accounting principles required by GAAP and implemented
by the Company, (B) any change in accounting principles recommended by the
Company’s independent accountants; and (C) any change in carrying value of the
Company’s or any of its Subsidiaries’ assets, liabilities or equity accounts
resulting from any adjustments that, in each case, were applicable to, but not
included in, the audited financial statements referred to in paragraph 8B.
Without limiting the foregoing, any changes to lease accounting that requires
the assets and liabilities arising under operating leases to be recognized in
any statement of financial position shall be excluded from such method of
calculation for purposes hereof. For purposes of determining compliance with the
financial covenants contained in paragraph 6A, any election by the Company to
measure an item of Indebtedness using fair value (as permitted by Accounting
Standards Codification 825-10 or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made.

10D. Terms Defined in UCC. Except as otherwise defined herein, terms used herein
that are defined in Article 9 of the UCC are used herein with the same meanings.

10E. Construction. The following rules of interpretation and construction shall
apply, unless the context otherwise requires: (a) all terms defined herein in
the singular shall include the plural, as the context requires, and vice versa;
(b) the descriptive headings of the sections of this Agreement are for
convenience only and shall not be used in the construction of the content of
this Agreement; (c) references to sections when used in this Agreement refer to
specific sections of this Agreement; (d) the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(e) the term “or” is not exclusive; and (f) the term “including” (or any form
thereof) is not intended to be limiting or exclusive; (g) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns; and (h) any reference to any statute or regulation shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such statute or regulation, and any reference to any statute or
regulation shall, unless otherwise specified, refer to such statute or
regulation as amended, modified or supplemented from time to time. Unless the
context requires otherwise, any definition of or reference herein to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein).

11. MISCELLANEOUS.

11A. Note Payments. The Company agrees that, so long as any Purchaser shall hold
any Note, it will make payments of principal of, interest on, and any
Yield-Maintenance Amount payable with respect to, such Note, which comply with
the terms of this Agreement, by wire transfer of immediately available funds for
credit (not later than 12:00 noon, New York City local time, on the date due) to
(i) the account or accounts of such Purchaser, if any, as are specified in the
Purchaser Schedule attached hereto, or (ii) such account or accounts in the
United States as such Purchaser may from time to time designate in writing,
notwithstanding any contrary provision herein or in any Note with respect to the
place of payment. Each Purchaser agrees that, before disposing of any Note, it
will make a notation thereon (or on a schedule attached thereto) of all
principal payments previously made thereon and of the date to which interest
thereon has been paid. The Company agrees to afford the benefits of this
paragraph 11A to any Transferee which shall have made the same agreement as the
Purchasers have made in this paragraph 11A. No holder shall be required to
present or surrender any Note or make any notation thereon, except that upon
written request of the Company made concurrently with or reasonably promptly
after payment or prepayment in full of any Note, the applicable holder shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office.

11B. Expenses. The Company agrees, whether or not the transactions contemplated
hereby shall be consummated, to pay, and save Prudential, each Purchaser and any
Transferee harmless against liability for the payment of, all out-of-pocket
expenses arising in connection with such transactions, including:

(i) (A) all stamp and documentary taxes and similar charges, (B) costs of
obtaining a private placement number from S&P for the Notes and (C) fees and
expenses of brokers, agents, dealers, investment banks or other intermediaries
or placement agents, in each case as a result of the execution and delivery of
this Agreement or the issuance of the Notes;

(ii) document production and duplication charges and the reasonable fees and
expenses of any special counsel engaged by Prudential or such Purchaser or such
Transferee (other than any fees or expenses of such Purchaser or Transferee in
connection with the transfer of any Note) in connection with (A) this Agreement
and the transactions contemplated hereby and (B) any subsequent proposed waiver,
amendment or modification of, or proposed consent under, this Agreement, whether
or not such the proposed action shall be effected or granted;

(iii) the costs and expenses, including financial advisory fees and reasonable
attorneys’ fees, incurred by Prudential or such Purchaser or such Transferee in
enforcing (or determining whether or how to enforce) any rights under this
Agreement or the Notes or in responding to any subpoena or other legal process
or informal investigative demand issued in connection with this Agreement or the
transactions contemplated hereby or by reason of Prudential or such Purchaser’s
or such Transferee’s having acquired any Note, including without limitation
costs and expenses incurred in any workout, restructuring or renegotiation
proceeding or bankruptcy case;

(iv) the costs and expenses, including the fees and charges of the Vehicle Title
Service Company, all search, filing, recording, title insurance, appraisal, and
environmental assessment fees and charges (and all taxes related thereto) and
other out-of-pocket expenses, incurred by Prudential or such Purchaser or such
Transferee in connection with administering the Collateral; and

(iv) any judgment, liability, claim, order, decree, cost, fee, expense, action
or obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Company.

The Company will promptly pay or reimburse each Purchaser or holder of a Note
(upon demand, in accordance with each such Purchaser’s or holder’s written
instructions) for all fees and costs paid or payable by such Purchaser or holder
to the SVO in connection with the initial filing of this Agreement and all
related documents and financial information, and all subsequent annual and
interim filings of documents and financial information related to this
Agreement, with the SVO or any successor organization acceding to the authority
thereof.

The Company shall indemnify each holder of the Notes and each of its Related
Parties (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, the Notes, the other Note Documents, or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or under the Notes,
the other Note Documents, or the consummation of the transactions contemplated
hereby or thereby, (ii) any Notes or the use of the proceeds thereof, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
of the Company’s directors, shareholders or creditors, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.

The obligations of the Company under this paragraph 11B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
Transferee and the payment of any Note.

11C. Consent to Amendments. This Agreement may be amended, and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if the Company shall obtain the written consent to such
amendment, action or omission to act, of the Required Holders except that, (i)
with the written consent of the holders of all Notes of a particular Series, and
if an Event of Default shall have occurred and be continuing, of the holders of
all Notes of all Series, at the time outstanding (and not without such written
consents), the Notes of such Series may be amended or the provisions thereof
waived to change the maturity thereof, to change or affect the principal
thereof, or to change or affect the time of payment of, or increase the rate of,
interest on or any Yield-Maintenance Amount payable with respect to the Notes of
such Series, and (ii) without the written consent of the holder or holders of
all Notes at the time outstanding, (A) no amendment to or waiver of the
provisions of this Agreement shall change or affect the provisions of paragraph
7A or this paragraph 11C insofar as such provisions relate to proportions of the
principal amount of the Notes of any Series, or the rights of any individual
holder of Notes, required with respect to any declaration of Notes to be due and
payable or with respect to any consent, amendment, waiver or declaration, and
(B) all or substantially all of the Collateral securing the Obligations may not
be released or subordinated. Each holder of any Note at the time or thereafter
outstanding shall be bound by any consent authorized by this paragraph 11C,
whether or not such Note shall have been marked to indicate such consent, but
any Notes issued thereafter may bear a notation referring to any such consent.
No course of dealing between the Company and the holder of any Note nor any
delay in exercising any rights hereunder or under any Note shall operate as a
waiver of any rights of any holder of such Note. As used herein and in the
Notes, the term “this Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.

11D. Form, Registration, Transfer and Exchange of Notes; Lost Notes. The Notes
are issuable as registered notes without coupons in denominations of at least
$100,000, except as may be necessary to reflect any principal amount not evenly
divisible by $100,000. The Company shall keep at its principal office a register
in which the Company shall provide for the registration of Notes and of
transfers of Notes. Upon surrender for registration of transfer of any Note at
the principal office of the Company, the Company shall, at its expense, and
within five Business Days of receipt of such Notes, execute and deliver one or
more new Notes of like tenor and of a like aggregate principal amount,
registered in the name of such transferee or transferees. At the option of the
holder of any Note, such Note may be exchanged for other Notes of like tenor and
of any authorized denominations, of a like aggregate principal amount, upon
surrender of the Note to be exchanged at the principal office of the Company.
Whenever any Notes are so surrendered for exchange, the Company shall, at its
expense, and within five Business Days of receipt of such Notes, execute and
deliver the Notes which the holder making the exchange is entitled to receive.
Each installment of principal payable on each installment date upon each new
Note issued upon any such transfer or exchange shall be in the same proportion
to the unpaid principal amount of such new Note as the installment of principal
payable on such date on the Note surrendered for registration of transfer or
exchange bore to the unpaid principal amount of such Note. No reference need be
made in any such new Note to any installment or installments of principal
previously due and paid upon the Note surrendered for registration of transfer
or exchange. Every Note surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer
duly executed, by the holder of such Note or such holder’s attorney duly
authorized in writing. Any Note or Notes issued in exchange for any Note or upon
transfer thereof shall carry the rights to unpaid interest and interest to
accrue which were carried by the Note so exchanged or transferred, so that
neither gain nor loss of interest shall result from any such transfer or
exchange. Upon receipt of written notice from the holder of any Note of the
loss, theft, destruction or mutilation of such Note and, in the case of any such
loss, theft or destruction, upon receipt of such holder’s unsecured indemnity
agreement, or in the case of any such mutilation upon surrender and cancellation
of such Note, the Company will make and deliver a new Note, of like tenor, in
lieu of the lost, stolen, destroyed or mutilated Note.

11E. Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of and interest on, and any Yield-Maintenance
Amount payable with respect to, such Note and for all other purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary. Subject to the preceding sentence, the holder of any
Note may from time to time grant participations in all or any part of such Note
to any Person on such terms and conditions as may be determined by such holder
in its sole and absolute discretion.

11F. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Company in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by any Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any Transferee, regardless of any investigation made at any
time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement, the other Note Documents and each
confirmation of acceptance issued with each Series of Notes, embody the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersede all prior agreements and understandings
relating to such subject matter.

11G. Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not. Each Purchaser and each Transferee hereby agree that upon becoming a holder
of any Note it shall become, without any further action on the part of such
Person or the parties to the Intercreditor Agreement, a party to the
Intercreditor Agreement and the terms of the Intercreditor Agreement shall bind
and inure to the benefit of such Person.

11H. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not avoid the occurrence of a Default or Event of Default if such action
is taken or such condition exists.

11I. Notices. All written communications provided for hereunder (other than
communications provided for under paragraph 2) shall be sent by first class mail
or nationwide overnight delivery service (with charges prepaid) and (i) if to
Prudential or any Purchaser, addressed as specified for such communications in
the Purchaser Schedule attached hereto or at such other address as Prudential or
any such Purchaser shall have specified to the Company in writing, (ii) if to
any other holder of any Note, addressed to it at such address as it shall have
specified in writing to the Company, or, if any such holder shall not have so
specified an address, then addressed to such holder in care of the last holder
of such Note which shall have so specified an address to the Company and
(iii) if to the Company, addressed to it at 11465 Johns Creek Parkway, Johns
Creek, GA 30097; provided, however, that any such communication to the Company
may also, at the option of the Person sending such communication, be delivered
by any other means either to the Company at its address specified above or to
any Authorized Officer of the Company. Any communication pursuant to paragraph 2
shall be made by the method specified for such communication in paragraph 2, and
shall be effective to create any rights or obligations under this Agreement only
if, in the case of a telephone communication, an Authorized Officer of the party
conveying the information and of the party receiving the information are parties
to the telephone call, and in the case of a telecopier communication, the
communication is signed by an Authorized Officer of the party conveying the
information, addressed to the attention of an Authorized Officer of the party
receiving the information, and in fact received at the telecopier terminal the
number of which is listed for the party receiving the communication in the
Purchaser Schedule or at such other telecopier terminal as the party receiving
the information shall have specified in writing to the party sending such
information.

11J. Payments due on Non-Business Days. Anything in this Agreement or the Notes
to the contrary notwithstanding, any payment of principal of or interest on, or
Yield-Maintenance Amount payable with respect to, any Note that is due on a date
other than a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day; provided that if the maturity date
of any Note is a date other than a Business Day, then and in such event payment
shall be made on the next succeeding Business Day, but shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

11K. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11L. Descriptive Headings. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

11M. Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to Prudential, any Purchaser, to any holder of Notes or to
the Required Holders, the determination of such satisfaction shall be made by
Prudential, such Purchaser, such holder or the Required Holders, as the case may
be, in the sole and exclusive judgment (exercised in good faith) of the Person
or Persons making such determination.

11N. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK.

11O. Severalty of Obligations. The sales of Notes to the Purchasers are to be
several sales, and the obligations of Prudential and the Purchasers under this
Agreement are several obligations. No failure by Prudential or any Purchaser to
perform its obligations under this Agreement shall relieve any other Purchaser
or the Company of any of its obligations hereunder, and neither Prudential nor
any Purchaser shall be responsible for the obligations of, or any action taken
or omitted by, any other such Person hereunder.

11P. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

11Q. Binding Agreement. When this Agreement is executed and delivered by the
Company and the Purchasers, it shall become a binding agreement between the
Company, the Purchasers, and their successors and assigns.

11R. Waiver of Jury Trial; Consent to Jurisdiction.

(i) THE COMPANY, PRUDENTIAL AND EACH HOLDER OF NOTES HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN ANY LITIGATION OF ANY CLAIM WHICH IS BASED HEREON, OR ARISES OUT OF, UNDER,
OR IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR THE OTHER NOTE DOCUMENTS, OR
ANY TRANSACTIONS RELATING HERETO OR THERETO, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF THE COMPANY,
PRUDENTIAL OR THE HOLDERS OF THE NOTES. THE COMPANY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR PRUDENTIAL AND EACH PURCHASER TO BECOME A
PARTY TO THIS AGREEMENT AND TO PURCHASE NOTES HEREUNDER.

(ii) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE NOTES,
THE OTHER NOTE DOCUMENTS OR ANY TRANSACTIONS RELATING HERETO OR THERETO, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR
ACTIONS OF THE COMPANY, PRUDENTIAL OR THE HOLDERS OF NOTES MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND THE COMPANY HEREBY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS. THE COMPANY, PRUDENTIAL AND EACH HOLDER OF NOTES HEREBY
IRREVOCABLY WAIVES ANY OBJECTIONS, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.

(iii) The Company hereby agrees that process may be served on it by certified
mail, return receipt requested, to the addresses pertaining to it as specified
in paragraph 11I or on Corporation Service Company, located at 80 State Street,
Albany, NY 12207, and hereby appoints Corporation Service Company as its agent
to receive such service of process. Any and all service of process and any other
notice in any such action, suit or proceeding shall be effective against the
Company if given by registered or certified mail, return receipt requested, or
by any other means or mail which requires a signed receipt, postage prepaid,
mailed as provided above. In the event Corporation Service Company shall not be
able to accept service of process as aforesaid and if the Company shall not
maintain an office in New York City, the Company shall promptly appoint and
maintain an agent qualified to act as an agent for service of process with
respect to the courts specified in paragraph 11R(ii), and acceptable to the
Required Holders, as the Company’s authorized agent to accept and acknowledge on
the Company’s behalf service of any and all process which may be served in any
such action, suit or proceeding.

11S. Confidential Information. For the purposes of this paragraph 11S,
“Confidential Information” means information delivered to Prudential or any
Purchaser by or on behalf of the Company or any Subsidiary in connection with
the transactions contemplated by or otherwise pursuant to this Agreement that is
proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by Prudential or such Purchaser as being
confidential information of the Company or such Subsidiary, provided that such
term does not include information that (a) was publicly known or otherwise known
to Prudential or such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by Prudential
or such Purchaser or any person acting on behalf of Prudential or such
Purchaser, (c) otherwise becomes known to Prudential or such Purchaser other
than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to Prudential or such Purchaser under paragraph
5A that are otherwise publicly available. Prudential and each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by Prudential or such Purchaser in good faith to protect
confidential information of third parties delivered to Prudential or such
Purchaser, provided that Prudential or such Purchaser may deliver or disclose
Confidential Information to (i) its directors, officers, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by its Notes), (ii) its
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this paragraph 11S, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this paragraph 11S), (v) any Person from which Prudential or such Purchaser
offers to purchase any security of the Company (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this paragraph 11S), (vi) any federal or state regulatory
authority having jurisdiction over Prudential or such Purchaser, (vii) the
National Association of Insurance Commissioners or any similar organization, or
any nationally recognized rating agency that requires access to information
about the investment portfolio of Prudential or such Purchaser or (viii) any
other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to Prudential or such Purchaser, (x) in response to any subpoena or
other legal process, (y) in connection with any litigation to which Prudential
or such Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent Prudential or such Purchaser may reasonably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of the rights and remedies under its Notes or this
Agreement. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this paragraph
11S as though it were a party to this Agreement. On reasonable request by the
Company in connection with the delivery to any holder of a Note of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Company embodying
the provisions of this paragraph 11S.

11T. Transaction References. The Company agrees that Prudential may (i) refer to
its role in connection with the purchase of the Notes from the Company, as well
as the identity of the Company and the aggregate principal amount and issue date
of the Notes, on its internet site or in marketing materials, press releases,
published “tombstone” announcements or any other print or electronic medium and
(ii) display the Company’s corporate logo in conjunction with any such
reference.

If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this letter and return the same to the Company,
whereupon this letter shall become a binding agreement between the Company and
you.

Very truly yours,

SAIA, INC.

By:       /s/ Frederick J. Holzgrefe, III      
Title:


The foregoing Agreement is hereby accepted
as of the date first above written.

Prudential Investment Management, Inc.

By:       /s/ Ashley Dexter      
Vice President


The Prudential Insurance Company of America

By:       /s/ Ashley Dexter      
Vice President

Pruco Life Insurance Company Of New Jersey

By:       /s/ Ashley Dexter      
Vice President


Prudential Retirement Insurance And Annuity Company

      By:  
Prudential Investment Management, Inc.,
as investment manager

By:       /s/ Ashley Dexter      
Vice President


United Of Omaha Life Insurance Company

          By:   Prudential Private Placement Investors, L.P. (as Investment
Advisor)
By:
  Prudential Private Placement   Investors, Inc. (as its General Partner)

By:       /s/ Ashley Dexter      
Vice President


Universal Prudential Arizona Reinsurance Company

By: Prudential Investment Management, Inc., as investment manager

By:       /s/ Ashley Dexter      
Vice President


Zurich American Insurance Company

          By:   Prudential Private Placement Investors, L.P. (as Investment
Advisor)
By:
  Prudential Private Placement   Investors, Inc. (as its General Partner)

By:       /s/ Ashley Dexter      
Vice President


